Exhibit 10.1

 

 

 

COMMON UNIT PURCHASE AGREEMENT

 

by and among

 

ANTERO MIDSTREAM PARTNERS LP

 

and

 

THE PURCHASERS NAMED ON SCHEDULE A HERETO

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

DEFINITIONS

 

 

 

 

Section 1.1

Definitions

 

1

 

 

 

 

ARTICLE II

 

AGREEMENT TO SELL AND PURCHASE

 

 

 

 

Section 2.1

Sale and Purchase

 

6

Section 2.2

Closing

 

6

Section 2.3

Mutual Conditions

 

6

Section 2.4

Each Purchaser’s Conditions

 

7

Section 2.5

The Partnership’s Conditions

 

7

Section 2.6

Partnership Deliveries

 

8

Section 2.7

Purchaser Deliveries

 

9

Section 2.8

Independent Nature of Purchasers’ Obligations and Rights

 

9

 

 

 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP

 

 

 

 

Section 3.1

Formation and Qualification of the Partnership Entities

 

10

Section 3.2

Purchased Units; Capitalization

 

10

Section 3.3

No Conflict

 

12

Section 3.4

No Default

 

12

Section 3.5

Authority

 

12

Section 3.6

No Consents

 

13

Section 3.7

Authorization, Execution and Delivery of the Common Unit Purchase Agreement

 

13

Section 3.8

Authorization, Execution, Delivery and Enforceability of Certain Agreements

 

13

Section 3.9

Contribution Agreement

 

13

Section 3.10

Authorization of Contribution Equity Consideration

 

14

Section 3.11

Valid Issuance; No Options or Preemptive Rights of Common Units

 

14

Section 3.12

No Registration Rights

 

14

Section 3.13

Periodic Reports

 

15

Section 3.14

Financial Statements

 

15

Section 3.15

Independent Registered Public Accounting Firm

 

15

Section 3.16

Litigation

 

15

Section 3.17

No Material Adverse Changes

 

15

Section 3.18

Title to Properties

 

16

Section 3.19

Rights of Way

 

16

Section 3.20

License and Permits

 

16

 

i

--------------------------------------------------------------------------------


 

Section 3.21

Intellectual Property

 

16

Section 3.22

Insurance

 

16

Section 3.23

No Labor Dispute; No Notice of Labor Law Violations

 

17

Section 3.24

Environmental Compliance

 

17

Section 3.25

Tax Returns

 

17

Section 3.26

No Employment Law Violations

 

17

Section 3.27

No Unlawful Payments

 

18

Section 3.28

Compliance with Money Laundering Laws

 

18

Section 3.29

OFAC

 

18

Section 3.30

Certain Fees

 

18

Section 3.31

No Side Agreements

 

19

Section 3.32

No Registration

 

19

Section 3.33

No Integration

 

19

Section 3.34

MLP Status

 

19

Section 3.35

Qualifying Income of Contributed Assets

 

19

Section 3.36

Investment Company

 

19

Section 3.37

Disclosure Controls

 

19

Section 3.38

Accounting Controls

 

20

Section 3.39

Placement Agent Reliance

 

20

Section 3.40

Legal Sufficiency of the Contribution Agreement

 

20

Section 3.41

Absence of Price Manipulation

 

20

 

 

 

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

 

 

 

 

Section 4.1

Existence

 

21

Section 4.2

Authorization, Enforceability

 

21

Section 4.3

No Breach

 

21

Section 4.4

Certain Fees

 

21

Section 4.5

No Side Agreements

 

22

Section 4.6

Investment

 

22

Section 4.7

Nature of Purchaser

 

22

Section 4.8

Restricted Securities

 

22

Section 4.9

Legend

 

22

Section 4.10

Company Information

 

23

Section 4.11

Short Selling

 

23

 

 

 

 

ARTICLE V

 

COVENANTS

 

 

 

 

Section 5.1

Taking of Necessary Action

 

23

Section 5.2

Other Actions

 

24

Section 5.3

Contribution Transaction

 

24

Section 5.4

Expenses

 

24

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VI

 

INDEMNIFICATION

 

 

 

 

Section 6.1

Indemnification by the Partnership

 

24

Section 6.2

Indemnification by Purchasers

 

25

Section 6.3

Indemnification Procedure

 

25

 

 

 

 

ARTICLE VII

 

MISCELLANEOUS

 

 

 

 

Section 7.1

Interpretation

 

26

Section 7.2

Survival of Provisions

 

27

Section 7.3

No Waiver; Modifications in Writing

 

27

Section 7.4

Binding Effect; Assignment

 

27

Section 7.5

Confidentiality

 

28

Section 7.6

Communications

 

28

Section 7.7

Removal of Legend

 

28

Section 7.8

Entire Agreement

 

29

Section 7.9

Governing Law

 

29

Section 7.10

Execution in Counterparts

 

29

Section 7.11

Termination

 

30

Section 7.12

Recapitalization, Exchanges, Etc. Affecting the Common Units

 

30

 

 

Schedule A —

List of Purchasers and Commitment Amounts

 

 

 

 

 

 

Exhibit A —

Form of Registration Rights Agreement

 

 

Exhibit B —

Form of Opinion of Vinson & Elkins L.L.P.

 

 

 

iii

--------------------------------------------------------------------------------


 

COMMON UNIT PURCHASE AGREEMENT

 

This COMMON UNIT PURCHASE AGREEMENT, dated as of September 17, 2015 (this
“Agreement”), is by and among ANTERO MIDSTREAM PARTNERS LP, a Delaware limited
partnership (the “Partnership”), and each of the purchasers listed on Schedule A
hereof (each a “Purchaser” and collectively, the “Purchasers”).

 

WHEREAS, the Partnership, Antero Treatment LLC, a Delaware limited liability
company and wholly-owned subsidiary of the Partnership (“Antero Treatment”) and
Antero Resources Corporation, a Delaware corporation (“Antero”), intend to enter
into to the Contribution Agreement (as defined below), pursuant to which Antero
will, on the terms and subject to the conditions set forth in the Contribution
Agreement, contribute (i) the Treatment Assets (as defined below) to Antero
Treatment and (ii) 100% of the outstanding limited liability company interests
in Antero Water (as defined below) to the Partnership, in exchange for aggregate
consideration of $1.050 billion, consisting of cash, assumed debt and Common
Units (the “Unit Consideration”); and

 

WHEREAS, to fund a portion of the purchase price for the Contribution (as
defined below), the Partnership desires to sell to the Purchasers, and the
Purchasers desire to purchase from the Partnership, certain Common Units (as
defined below), in accordance with the provisions of this Agreement; and

 

WHEREAS, the Partnership and the Purchasers will enter into a registration
rights agreement (the “Registration Rights Agreement”), substantially in the
form attached hereto as Exhibit A, pursuant to which the Partnership will
provide the Purchasers with certain registration rights with respect to the
Common Units acquired pursuant hereto.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Partnership and each of the Purchasers,
severally and not jointly, hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1                               Definitions.  As used in this
Agreement, and unless the context requires a different meaning, the following
terms have the meanings indicated:

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

“Aggregate Purchase Price” means the product of (i) the Common Unit Price
multiplied by (ii) the aggregate number of Purchased Units purchased by the
Purchasers.

 

1

--------------------------------------------------------------------------------


 

“Agreement” has the meaning set forth in the introductory paragraph.

 

“Antero” has the meaning set forth in the recitals.

 

“Antero Treatment” has the meaning set forth in the recitals.

 

“Antero Treatment LLC Agreement” has the meaning specified in Section 3.2(h).

 

“Antero Water” means Antero Water LLC, a Delaware limited liability company.

 

“Antero Water LLC Agreement” has the meaning specified in Section 3.2(i).

 

“Business Day” means a day other than (i) a Saturday or Sunday or (ii) any day
on which banks located in New York, New York, U.S.A. are authorized or obligated
to close.

 

“Closing” has the meaning specified in Section 2.2.

 

“Closing Date” has the meaning specified in Section 2.2.

 

“Code” has the meaning specified in Section 3.26.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Unit Price” has the meaning specified in Section 2.1(b).

 

“Common Units” means common units representing limited partnership interests in
the Partnership.

 

“Consent” has the meaning specified in Section 3.6.

 

“Contribution” means, collectively, the contribution, conveyance, transfer and
assignment pursuant to the Contribution Agreement by Antero of (i) 100% of the
equity interests in Antero Water to the Partnership and (ii) the Treatment
Assets to Antero Treatment.

 

“Contribution Agreement” means the Contribution, Conveyance and Assumption
Agreement, dated as of September 17, 2015, by and among the Partnership, Antero
Treatment and Antero.

 

“Delaware LLC Act” means the Delaware Limited Liability Company Act.

 

“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act.

 

“Enforceability Exceptions” has the meaning specified in Section 3.7.

 

“Environmental Laws” has the meaning specified in Section 3.24.

 

“ERISA” has the meaning specified in Section 3.26.

 

2

--------------------------------------------------------------------------------


 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

 

“Existing Registration Rights Agreement” means the Registration Rights
Agreement, dated November 10, 2014, between the Partnership and Antero.

 

“Fundamental Representations” has the meaning specified in Section 7.2.

 

“General Partner” means Antero Resources Midstream Management LLC, a Delaware
limited liability company.

 

“General Partner Interest” has the meaning specified in Section 3.2(d).

 

“Governmental Authority” means, with respect to a particular Person, any
country, state, county, city and political subdivision in which such Person or
such Person’s property is located or that exercises valid jurisdiction over any
such Person or such Person’s property, and any court, agency, department,
commission, board, bureau or instrumentality of any of them and any monetary
authority that exercises valid jurisdiction over any such Person or such
Person’s property.  Unless otherwise specified, all references to Governmental
Authority herein with respect to the Partnership mean a Governmental Authority
having jurisdiction over the Partnership, its Subsidiaries or any of their
respective properties or assets.

 

“Incentive Distribution Rights” means all of the incentive distribution rights
representing limited partner interests in the Partnership.

 

“Investment Company Act” has the meaning specified in Section 3.36.

 

“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation.

 

“Lien” means any interest in property securing an obligation owed to, or a claim
by, a Person other than the owner of the property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including the lien or security interest
arising from a mortgage, encumbrance, pledge, security agreement, conditional
sale or trust receipt or a lease, consignment or bailment for security
purposes.  For the purpose of this Agreement, a Person shall be deemed to be the
owner of any property that it has acquired or holds subject to a conditional
sale agreement, or leases under a financing lease or other arrangement pursuant
to which title to the property has been retained by or vested in some other
Person in a transaction intended to create a financing.

 

“Material Adverse Effect” has the meaning specified in Section 3.1.

 

“Money Laundering Laws” has the meaning specified in Section 3.28.

 

“NYSE” means The New York Stock Exchange, Inc.

 

“OFAC” has the meaning specified in Section 3.29.

 

3

--------------------------------------------------------------------------------


 

“Operating Company” means Antero Midstream LLC, a Delaware limited liability
company.

 

“Operating Company LLC Agreement” means the Limited Liability Company Agreement
of the Operating Company dated as of January 16, 2014.

 

“Operative Documents” means, collectively, this Agreement and the Registration
Rights Agreement and any amendments, supplements, continuations or modifications
thereto.

 

“Organizational Documents” has the meaning specified in Section 3.11.

 

“Partnership” has the meaning set forth in the introductory paragraph.

 

“Partnership Agreement” means the Agreement of Limited Partnership of the
Partnership dated as of November 10, 2014.

 

“Partnership Entities” and each a “Partnership Entity” means the Partnership,
the General Partner, the Operating Company and Antero Treatment and, after
giving effect to the Contribution, Antero Water.

 

“Partnership Related Parties” has the meaning specified in Section 6.2.

 

“Permits” has the meaning specified in Section 3.20.

 

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other form of entity.

 

“Placement Agent” means Barclays Capital Inc.

 

“Placement Agent Engagement Letter” means that certain Placement Agent
Engagement Letter, dated as of September 14, 2015, between the Partnership and
the Placement Agent.

 

“Purchase Price” means, with respect to a particular Purchaser, the dollar
amount set forth opposite such Purchaser’s name in the column titled “Purchase
Price” set forth on Schedule A hereto, as adjusted in accordance with
Section 7.12, if applicable; provided that in no event shall the Purchase Price
applicable to such Purchaser be increased without the prior written consent of
such Purchaser.

 

“Purchased Units” means, with respect to a particular Purchaser, the number of
Common Units (rounded, if necessary, to the nearest whole number) equal to the
quotient of (i) the Purchase Price applicable to such Purchaser divided by
(ii) the Common Unit Price.

 

“Purchaser” and “Purchasers” have the meanings set forth in the introductory
paragraph.

 

“Purchaser Related Parties” has the meaning specified in Section 6.1.

 

“Registration Rights Agreement” has the meaning set forth in the recitals
hereto.

 

4

--------------------------------------------------------------------------------


 

“Registration Statement” has the meaning set forth in the Registration Rights
Agreement.

 

“Representatives” of any Person means the Affiliates, officers, directors,
managers, employees, agents, counsel, accountants, investment bankers and other
representatives of such Person.

 

“Revolving Credit Facility” means the Credit Agreement, dated as of February 28,
2014, among the Operating Company, J.P. Morgan Chase Bank, N.A., as
administrative agent, and the guarantors and lenders party thereto, as amended.

 

“rights-of-way” has the meaning specified in Section 3.19.

 

“Sanctions” has the meaning specified in Section 3.29.

 

“SEC Reports” means reports and statements filed by the Partnership under the
Exchange Act and statements filed by the Partnership under the Securities Act
(in the form that became effective), including all amendments, exhibits and
schedules thereto.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

 

“Short Sales” means, without limitation, all “short sales” as defined in
Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and forward sale contracts, options, puts, calls, short sales,
“put equivalent positions” (as defined in Rule 16a-1(h) under the Exchange Act)
and similar arrangements, and sales and other transactions through non-U.S.
broker dealers or foreign regulated brokers.

 

“Sponsor Units” has the meaning specified in Section 3.2(f).

 

“Subordinated Units” has the meaning set forth in the Partnership Agreement.

 

“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person, or a combination thereof, or (c) any other Person
(other than a corporation or a partnership) in which such Person, one or more
Subsidiaries of such Person, or a combination thereof, directly or indirectly,
at the date of determination, has (i) at least a majority ownership interest or
(ii) the power to elect or direct the election of a majority of the directors or
other governing body of such Person.

 

“Treatment Assets” has the meaning given such term in the Contribution
Agreement.

 

5

--------------------------------------------------------------------------------


 

“Unit Consideration” has the meaning set forth in the recitals hereto.

 

“Walled Off Person” has the meaning specified in Section 4.12.

 

“Water Assets” has the meaning given to such term in the Contribution Agreement.

 

ARTICLE II

 

AGREEMENT TO SELL AND PURCHASE

 

Section 2.1                               Sale and Purchase.

 

(a)                                 Subject to the terms and conditions hereof,
the Partnership hereby agrees to issue and sell to each Purchaser and each
Purchaser hereby agrees, severally and not jointly, to purchase from the
Partnership, its respective Purchased Units, and each Purchaser agrees,
severally and not jointly, to pay the Partnership the Common Unit Price for each
Purchased Unit as set forth in paragraph (b) below.

 

(b)                                 The amount per Common Unit each Purchaser
will pay to the Partnership to purchase the Purchased Units (the “Common Unit
Price”) hereunder shall be $18.84.  If the Closing Date is after the record date
for the distribution to the Partnership’s holders of Common Units with respect
to the quarter ending September 30, 2015, the Common Unit Price shall be reduced
by an amount equal to such per unit distribution and Schedule A hereto shall be
updated accordingly.

 

Section 2.2                               Closing.  Subject to the terms and
conditions hereof, the consummation of the purchase and sale of the Purchased
Units hereunder (the “Closing”) shall take place at the offices of Vinson &
Elkins L.L.P., 1001 Fannin Street, Suite 2500 Houston, Texas 77002, or such
other location as mutually agreed by the parties, and upon the first Business
Day following the satisfaction or waiver of the conditions set forth in Sections
2.3, 2.4 and 2.5 (other than those conditions that are by their terms to be
satisfied at the Closing) (the date of such closing, the “Closing Date”).  The
parties agree that the Closing may occur via delivery of facsimiles or
photocopies of the Operative Documents and the closing deliverables contemplated
hereby and thereby.  Unless otherwise provided herein, all proceedings to be
taken and all documents to be executed and delivered by all parties at the
Closing will be deemed to have been taken and executed simultaneously, and no
proceedings will be deemed to have been taken or documents executed or delivered
until all have been taken, executed or delivered.

 

Section 2.3                               Mutual Conditions.  The respective
obligations of each party to consummate the purchase and issuance and sale of
the Purchased Units shall be subject to the satisfaction on or prior to the
Closing Date of each of the following conditions (any or all of which may be
waived by a party on behalf of itself in writing, in whole or in part, to the
extent permitted by applicable Law):

 

(a)                                 No Law shall have been enacted or
promulgated, and no action shall have been taken, by any Governmental Authority
of competent jurisdiction that temporarily, preliminarily or permanently
restrains, precludes, enjoins or otherwise prohibits the consummation of the
transactions contemplated hereby or makes the transactions contemplated hereby
illegal;

 

6

--------------------------------------------------------------------------------


 

(b)                                 There shall not be pending any suit, action
or proceeding by any Governmental Authority seeking to restrain, preclude,
enjoin or prohibit the transactions contemplated by this Agreement; and

 

(c)                                  The closing of the Contribution shall have
occurred, or shall occur concurrently with the Closing, in which case all
conditions set forth in Article VII of the Contribution Agreement shall have
been satisfied in all material respects or the fulfillment of any such
conditions shall have been waived, except for those conditions which, by their
nature, will be satisfied concurrently with the Closing.

 

Section 2.4                               Each Purchaser’s Conditions.  The
obligation of each Purchaser to consummate the purchase of its Purchased Units
shall be subject to the satisfaction on or prior to the Closing Date of each of
the following conditions (any or all of which may be waived by a particular
Purchaser on behalf of itself in writing with respect to its Purchased Units, in
whole or in part, to the extent permitted by applicable Law):

 

(a)                                 The Partnership shall have performed and
complied with the covenants and agreements contained in this Agreement that are
required to be performed and complied with by the Partnership on or prior to the
Closing Date;

 

(b)                                 (i) The (x) Fundamental Representations and
(y) representations and warranties of the Partnership contained in this
Agreement that are qualified by materiality or a Material Adverse Effect shall
be true and correct when made and as of the Closing Date and (ii) all other
representations and warranties of the Partnership shall be true and correct in
all material respects when made and as of the Closing Date, in each case as
though made at and as of the Closing Date (except that representations and
warranties made as of a specific date shall be required to be true and correct
as of such date only);

 

(c)                                  The NYSE shall have authorized, upon
official notice of issuance, the listing of the Purchased Units;

 

(d)                                 No notice of delisting from the NYSE shall
have been received by the Partnership with respect to the Common Units;

 

(e)                                  The Common Units shall not have been
suspended by the Commission or the NYSE from trading on the NYSE nor shall
suspension by the Commission or the NYSE have been threatened in writing by the
Commission or the NYSE;

 

(f)                                   No Material Adverse Effect shall have
occurred and be continuing;

 

(g)                                  The Partnership shall have received an
Aggregate Purchase Price of not less than $150 million; and

 

(h)                                 The Partnership shall have delivered, or
caused to be delivered, to the Purchasers at the Closing, the Partnership’s
closing deliveries described in Section 2.6.

 

Section 2.5                               The Partnership’s Conditions.  The
obligation of the Partnership to consummate the issuance and sale of the
Purchased Units to a Purchaser shall be

 

7

--------------------------------------------------------------------------------


 

subject to the satisfaction on or prior to the Closing Date of each of the
following conditions with respect to such Purchaser (any or all of which may be
waived by the Partnership in writing, in whole or in part, to the extent
permitted by applicable Law):

 

(a)                                 (i) The representations and warranties of
such Purchaser contained in this Agreement that are qualified by materiality
shall be true and correct when made and as of the Closing Date and (ii) all
other representations and warranties of such Purchaser shall be true and correct
in all material respects as of the Closing Date (except that representations of
such Purchaser made as of a specific date shall be required to be true and
correct as of such date only); and

 

(b)                                 Such Purchaser shall have delivered, or
caused to be delivered, to the Partnership at the Closing, such Purchaser’s
closing deliveries described in Section 2.7.

 

Section 2.6                               Partnership Deliveries.  At the
Closing, subject to the terms and conditions hereof, the Partnership will
deliver, or cause to be delivered, to each Purchaser:

 

(a)                                 evidence of the Purchased Units credited to
book-entry accounts maintained by the transfer agent of the Partnership, bearing
the legend or restrictive notation set forth in Section 4.9, free and clear of
all Liens, other than transfer restrictions under the Partnership Agreement and
applicable federal and state securities laws;

 

(b)                                 the Registration Rights Agreement in the
form attached to this Agreement as Exhibit A, which shall have been duly
executed by the Partnership;

 

(c)                                  A certificate of the Secretary of State of
the State of Delaware, dated a recent date, to the effect that each of the
General Partner, the Partnership, the Operating Company, Antero Treatment and
Antero Water is in good standing;

 

(d)                                 An opinion addressed to the Purchasers from
Vinson & Elkins L.L.P., legal counsel to the Partnership, dated as of the
Closing, in the form and substance attached hereto as Exhibit B;

 

(e)                                  A certificate, dated the Closing Date and
signed by each of the Chief Financial Officer and the Chief Administrative
Officer of the General Partner, on behalf of the Partnership, in their
capacities as such, stating that:

 

(i)                                     The Partnership has performed and
complied with the covenants and agreements contained in this Agreement that are
required to be performed and complied with by the Partnership on or prior to the
Closing Date; and

 

(ii)                                  The representations and warranties of the
Partnership contained in this Agreement that are qualified by materiality or
Material Adverse Effect are true and correct as of the Closing Date and all
other representations and warranties of the Partnership are, individually and in
the aggregate, true and correct in all material respects as of the Closing Date
(except that representations and warranties made as of a specific date shall be
required to be true and correct as of such date only);

 

8

--------------------------------------------------------------------------------


 

(f)                                   A certificate of the Secretary or
Assistant Secretary of the General Partner, on behalf of the Partnership,
certifying as to (1) the Amended and Restated Certificate of Limited Partnership
of the Partnership and the Partnership Agreement, (2) board resolutions
authorizing the execution and delivery of the Operative Documents and the
consummation of the transactions contemplated thereby, including the issuance of
the Purchased Units, and (3) the incumbency of the officers authorized to
execute the Operative Documents, setting forth the name and title and bearing
the signatures of such officers; and

 

(g)                                  A receipt, dated the Closing Date, executed
by the Partnership to the effect that the Partnership has received the Aggregate
Purchase Price with respect to the Purchased Units issued and sold to the
Purchasers.

 

Section 2.7                               Purchaser Deliveries.  At the Closing,
subject to the terms and conditions hereof, each Purchaser will deliver, or
cause to be delivered, to the Partnership:

 

(a)                                 Payment to the Partnership of the Purchase
Price applicable to such Purchaser by wire transfer of immediately available
funds to an account designated by the Partnership in writing at least two
Business Days prior to the Closing Date; provided that such delivery shall be
required only after delivery of the Purchased Units as set forth in
Section 2.6(a); and

 

(b)                                 The Registration Rights Agreement in the
form attached to this Agreement as Exhibit A, which shall have been duly
executed by such Purchaser.

 

Section 2.8                               Independent Nature of Purchasers’
Obligations and Rights.  The obligations of each Purchaser under any Operative
Document are several and not joint with the obligations of any other Purchaser,
and no Purchaser shall be responsible in any way for the performance of the
obligations of any other Purchaser under any Operative Document. The failure or
waiver of performance under any Operative Document by any Purchaser does not
excuse performance by any other Purchaser or by the Partnership with respect to
the other Purchasers.  It is expressly understood and agreed that each provision
contained in the Operative Documents is between the Partnership and a Purchaser,
solely, and not between the Partnership and the Purchasers collectively and not
between and among the Purchasers. Nothing contained herein or in any other
Operative Document, and no action taken by any Purchaser pursuant thereto, shall
be deemed to constitute the Purchasers as a partnership, an association, a joint
venture or any other kind of group or entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group for purposes of
Section 13(d) of the Exchange Act or otherwise with respect to such obligations
or the transactions contemplated by the Operative Documents. Each Purchaser
shall be entitled to independently protect and enforce its rights, including
without limitation, the rights arising out of this Agreement or out of the other
Operative Documents, and it shall not be necessary for any other Purchaser to be
joined as an additional party in any proceeding for such purpose.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP

 

The Partnership represents and warrants to each Purchaser as follows:

 

9

--------------------------------------------------------------------------------


 

Section 3.1                               Formation and Qualification of the
Partnership Entities.  Each of the Partnership Entities has been duly organized
and is validly existing and in good standing under the laws of its jurisdiction
of organization, is duly qualified to do business and is in good standing in
each jurisdiction in which its ownership or lease of property or the conduct of
its business requires such qualification, and has all power and authority
necessary to own or hold its properties and to conduct the business in which it
is engaged, except where the failure to be so qualified, in good standing or
have such power or authority would not, individually or in the aggregate,
(A) have a material adverse effect on the business, properties, management,
financial position or results of operations of the Partnership Entities taken as
a whole; (B) materially impair the ability of any of the Partnership Entities to
consummate the Contribution or to perform their respective obligations under
this Agreement or the other Operative Documents (each of clause (A) and (B), a
“Material Adverse Effect”); or (C) subject the limited partners of the
Partnership to any material liability or disability.  Each of the Partnership
Entities has all power and authority necessary to own or hold its properties and
to conduct the business in which it is engaged.  The Partnership does not own or
control, directly or indirectly, any corporation, association or other entity
other than the Operating Company and Antero Treatment and, after giving effect
to the Contribution, Antero Water.

 

Section 3.2                               Purchased Units; Capitalization.

 

(a)                                 On the Closing Date, the Purchased Units
shall have those rights, preferences, privileges and restrictions governing the
Common Units as set forth in the Partnership Agreement.

 

(b)                                 General Partner. The General Partner has,
and at the Closing Date will have, full limited liability company power and
authority to serve as general partner of the Partnership.  The General Partner
is the sole general partner of the Partnership.

 

(c)                                  Common Units Held. As of the date hereof,
the issued and outstanding partnership interests of the Partnership consist of
(i) 29,940,957 Common Units and 75,940,957 Subordinated Units and the Incentive
Distribution Rights, which are the only limited partner interests of the
Partnership issued and outstanding (other than limited partner interests issued
under the Partnership’s Long-Term Incentive Plan), and (ii) the General Partner
Interest;  all of such Common Units have been duly authorized and validly issued
pursuant to the Partnership Agreement and are fully paid (to the extent required
under the Partnership Agreement) and nonassessable (except as such
nonassessability may be affected by Sections 17-303, 17-607 and 17-804 of the
Delaware LP Act).

 

(d)                                 Ownership of the General Partner Interest in
the Partnership. The General Partner is, and on the Closing Date will be, the
sole general partner of the Partnership, with a noneconomic general partner
interest in the Partnership (the “General Partner Interest”); such General
Partner Interest has been duly authorized and validly issued in accordance with
the Partnership Agreement; and the General Partner owns such General Partner
Interest free and clear of all Liens (except for (i) restrictions on
transferability contained in the Partnership Agreement and (ii) Liens created or
arising under the Delaware LP Act).

 

10

--------------------------------------------------------------------------------


 

(e)                                  Ownership of the Incentive Distribution
Rights. The General Partner owns, and on the Closing Date will own, all of the
Incentive Distribution Rights; the Incentive Distribution Rights and the limited
partner interests represented thereby have been duly authorized and validly
issued in accordance with the Partnership Agreement and are fully paid (to the
extent required under the Partnership Agreement) and nonassessable (except as
such nonassessability may be affected by Sections 17-303, 17-607 and 17-804 of
the Delaware LP Act); and the General Partner owns such Incentive Distribution
Rights free and clear of all Liens (except for (i) restrictions on
transferability contained in the Partnership Agreement and (ii) Liens created or
arising under the Delaware LP Act).

 

(f)                                   Ownership of the Sponsor Units. On the
Closing Date, and after giving effect to the Contribution and the other
transactions contemplated by the Contribution Agreement, Antero will own
40,929,378 Common Units and 75,940,957 Subordinated Units (collectively, the
“Sponsor Units”); the Sponsor Units and the limited partner interests
represented thereby have been duly authorized and validly issued in accordance
with the Partnership Agreement and are fully paid (to the extent required under
the Partnership Agreement) and nonassessable (except as such nonassessability
may be affected by Sections 17-303, 17-607 and 17-804 of the Delaware LP Act);
and Antero owns such Sponsor Units free and clear of all Liens (except for
(i) restrictions on transferability contained in the Partnership Agreement,
(ii) Liens created or arising under the Delaware LP Act and (iii) Liens created
or arising under Antero’s revolving credit facility).

 

(g)                                  Ownership of Operating Company. The
Partnership owns, and on the Closing Date will own, 100% of the limited
liability company interests in the Operating Company; such limited liability
company interests have been duly authorized and validly issued in accordance
with the Operating Company LLC Agreement and are fully paid (to the extent
required under the Operating Company LLC Agreement) and nonassessable (except as
such nonassessability may be affected by Sections 18-607 and 18-804 of the
Delaware LLC Act); and such limited liability company interests are owned free
and clear of all Liens (except for (i) restrictions on transferability contained
in the Operating Company LLC Agreement, (ii) Liens created or arising under the
Delaware LLC Act and (iii) Liens created or arising under the Revolving Credit
Facility).

 

(h)                                 Ownership of Antero Treatment. The
Partnership owns, and on the Closing Date will own, 100% of the limited
liability company interests in Antero Treatment; such limited liability company
interests have been duly authorized and validly issued in accordance with the
limited liability company agreement of Antero Treatment (the “Antero Treatment
LLC Agreement”)  and are fully paid (to the extent required under the Antero
Treatment LLC Agreement) and nonassessable (except as such nonassessability may
be affected by Sections 18-607 and 18-804 of the Delaware LLC Act); and such
limited liability company interests are owned free and clear of all Liens
(except for (i) restrictions on transferability contained in the Antero
Treatment LLC Agreement, (ii) Liens created or arising under the Delaware LLC
Act and (iii) Liens created or arising under the Revolving Credit Facility).

 

(i)                                     Ownership of Antero Water.  On the
Closing Date, after giving effect to the Contribution, the Partnership will own
100% of the limited liability company interests in Antero Water; such limited
liability company interests will have been duly authorized and validly issued in
accordance with the limited liability company agreement of Antero Water (the
“Antero Water

 

11

--------------------------------------------------------------------------------


 

LLC Agreement”) and will be fully paid (to the extent required under the Antero
Water LLC Agreement) and nonassessable (except to the extent such
nonassessability may be affected by Sections 18-607 and 18-804 of the Delaware
LLC Act); and such limited liability company interests will be owned free and
clear of all Liens (except for (i) restrictions on transferability contained in
the Antero Water LLC Agreement, (ii) Liens created or arising under the Delaware
LLC Act and (iii) Liens created or arising under the Revolving Credit Facility).

 

(j)                                    No Other Subsidiaries. On the Closing
Date, and after giving effect to the Contribution, the General Partner will not
own, directly or indirectly, any equity or long-term debt securities of any
corporation, partnership, limited liability company, joint venture, association
or other entity, other than the Partnership, the Operating Company, Antero
Treatment and Antero Water.  On the Closing Date, after giving effect to the
Contribution, the Partnership will not own, directly or indirectly, any equity
or long-term debt securities of any corporation, partnership, limited liability
company, joint venture, association or other entity, other than the Operating
Company, Antero Treatment and Antero Water.

 

Section 3.3                               No Conflicts.  The execution, delivery
and performance by the Partnership Entities of this Agreement and each of the
other Operative Documents to which they are a party, the issuance and sale of
the Purchased Units, the consummation of the Contribution and any other
transactions contemplated by this Agreement and the other Operative Documents
and the application of the proceeds from the sale of the Purchased Units will
not (i) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of any
of the Partnership Entities pursuant to, any indenture, mortgage, deed of trust,
loan agreement, license, lease or other agreement or instrument to which any of
the Partnership Entities is a party or by which any of the Partnership Entities
is bound or to which any of the property, right or assets of any of the
Partnership Entities is subject; (ii) result in any violation of the provisions
of the Organizational Documents of any of the Partnership Entities; or
(iii) result in any violation of any law or statute or any judgment, order,
decree, rule or regulation of any court or arbitrator or governmental or
regulatory authority, except, in the case of clauses (i) and (iii) above, for
any such conflict, breach, violation or default that would not, individually or
in the aggregate, have a Material Adverse Effect.

 

Section 3.4                               No Defaults.  None of the Partnership
Entities is (i) in violation of its Organizational Documents; (ii) in default,
and no event has occurred that, with notice or lapse of time or both, would
constitute such a default, in the due performance or observance of any term,
covenant or condition contained in any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which any of the Partnership
Entities is a party or by which any of the Partnership Entities is bound or to
which any of the property or assets of any of the Partnership Entities is
subject; or (iii) in violation of any law or statute or any judgment, order,
rule or regulation of any court or arbitrator or governmental or regulatory
authority; except, in the case of clauses (ii) and (iii) above, for any such
default or violation that would not, individually or in the aggregate, have a
Material Adverse Effect.

 

Section 3.5                               Authority.  The Partnership has full
right, power and authority to execute and deliver this Agreement and to perform
its obligations hereunder.  Each of the Partnership Entities has full right,
power and authority to execute and deliver each of the other

 

12

--------------------------------------------------------------------------------


 

Operative Documents to which such Partnership Entity is a party and to perform
its obligations thereunder.  The Partnership has all requisite limited
partnership power and authority to issue, sell and deliver the Purchased Units,
in accordance with and upon the terms and conditions set forth in this Agreement
and the Partnership Agreement. On the Closing Date, all limited partnership or
limited liability company action, as the case may be, required to be taken by
the General Partner or the Partnership for the authorization, issuance, sale and
delivery of the Purchased Units, the execution and delivery of the Operative
Documents and the consummation of the transactions contemplated hereby, shall
have been validly taken.

 

Section 3.6                               No Consents.  No consent, approval,
authorization or order of, or filing, registration or qualification (“Consent”)
of or with any court or arbitrator or governmental or regulatory authority is
required for (i) the execution, delivery and performance by any of the
Partnership Entities of any of the Operative Documents; (ii) the issuance and
sale of the Purchased Units; (iii) the consummation of the Contribution or any
other transactions contemplated by this Agreement, the Contribution Agreement or
the other Operative Documents; or (iv) the application of the proceeds from the
sale of the Purchased Units, except (A) such as have been, or prior to the
Closing Date will be, obtained or made, and (B) for the registration of the
Purchased Units under the Securities Act and Consents as may be required under
the Exchange Act, applicable state securities laws, and the rules of the
Financial Industry Regulatory Authority, Inc. in connection with the purchase
and sale of the Purchased Units by the Purchasers, and (C) for such consents
that, if not obtained, have not or would not, individually or in the aggregate,
have a Material Adverse Effect.

 

Section 3.7                               Authorization, Execution and Delivery
of the Common Unit Purchase Agreement.  This Agreement has been duly authorized
and validly executed and delivered by or on behalf of the Partnership and
constitutes a valid and legally binding agreement of the Partnership,
enforceable against the Partnership in accordance with its term; provided, that
the enforceability thereof may be limited by (A) applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally or by equitable
principles (whether considered in a proceeding at law or in equity) relating to
enforceability and (B) public policy, applicable law relating to fiduciary
duties and indemnification and an implied covenant of good faith and fair
dealing (collectively, the “Enforceability Exceptions”).

 

Section 3.8                               Authorization, Execution, Delivery and
Enforceability of Certain Agreements.  On the Closing Date, each of the
Operative Documents will have been duly authorized, executed and delivered by
the Partnership Entities party thereto and will be a valid and legally binding
agreement of such Partnership Entity, enforceable against such Partnership
Entity in accordance with its terms, subject to the Enforceability Exceptions.

 

Section 3.9                               Contribution Agreement.

 

(a)                                 On the Closing Date, the Contribution
Agreement will have been duly authorized, executed and delivered by (i) the
Partnership and Antero Treatment and (ii) to the knowledge of the Partnership,
Antero. Assuming the due authorization of the parties thereto other than the
Partnership and Antero Treatment, the Contribution Agreement will constitute a
valid and legally

 

13

--------------------------------------------------------------------------------


 

binding agreement of the Partnership and Antero Treatment, enforceable against
the Partnership and Antero Treatment in accordance with its terms, subject to
the Enforceability Exceptions.

 

(b)                                 Prior to the execution and delivery hereof
by the Purchasers, the Partnership has provided the Purchasers with, or made
available to the Purchasers, a copy of the Contribution Agreement (other than
exhibits and schedules, except to the extent they will be filed with the
Commission within four business days of the date hereof) that is complete in all
material respects.

 

Section 3.10                        Authorization of Contribution Equity
Consideration.  The Unit Consideration to be issued by the Partnership pursuant
to the Contribution Agreement, and the limited partner interests represented
thereby, have been duly authorized and, when issued and delivered in accordance
with the terms of the Partnership Agreement and the Contribution Agreement as
consideration therefor as provided therein, will be fully paid (to the extent
required under the Partnership Agreement) and non-assessable (except as such
non-assessability may be affected by Section 17-303, 17-607 or 17-804 of the
Delaware LP Act).

 

Section 3.11                        Valid Issuance; No Options or Preemptive
Rights of Common Units.  The Purchased Units to be issued and sold by the
Partnership and the limited partner interests represented thereby have been duly
authorized in accordance with the Partnership Agreement and, when issued and
delivered to the Purchasers against payment therefor in accordance with the
terms hereof, will be validly issued, fully paid (to the extent required under
the Partnership Agreement) and non-assessable (except as such nonassessability
may be affected by matters described in Sections 17-303, 17-607 and 17-804 of
the Delaware LP Act).  Except as provided in the Operative Documents and the
Partnership Agreement, there are no options, warrants, preemptive rights, rights
of first refusal or other rights to subscribe for or to purchase, or any
restriction upon the voting or transfer of, any equity securities of any of the
Partnership Entities pursuant to any of their certificate of limited
partnership, formation or incorporation, agreement of limited partnership,
limited liability company agreement, bylaws or any other organizational
documents (the “Organizational Documents”).  Except as provided for in the
Partnership Agreement, the Registration Rights Agreement and the Existing
Registration Rights Agreement, neither the filing of the Registration Statement
pursuant to the Registration Rights Agreement nor the offering or sale of the
Common Units as contemplated by this Agreement gives rise to any rights for or
relating to the registration of any Common Units or other securities of the
Partnership.

 

Section 3.12                        No Registration Rights.  Except as
contemplated by this Agreement and the Registration Rights Agreement or pursuant
to the Partnership Agreement or the Existing Registration Rights Agreement,
there are no contracts, agreements or understandings between any of the
Partnership and any Person granting such Person the right to require the
Partnership to file a registration statement under the Securities Act with
respect to any securities of the Partnership owned or to be owned by such person
or to require the Partnership to include such securities in the Registration
Statement or in any securities registered or to be registered pursuant to any
registration statement filed by or required to be filed by the Partnership under
the Securities Act.

 

14

--------------------------------------------------------------------------------


 

Section 3.13                        Periodic Reports.  The SEC Reports have been
filed with the Commission on a timely basis.  The SEC Reports, including,
without limitation, any audited or unaudited financial statements and any notes
thereto or schedules included therein, at the time filed (or in the case of
registration statements, solely on the dates of effectiveness) (except to the
extent corrected by a subsequent SEC Report) (a) did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading and
(b) complied in all material respects with the applicable requirements of the
Exchange Act and the Securities Act, as the case may be.

 

Section 3.14                        Financial Statements.  The historical
financial statements of the Partnership (including the related notes and
supporting schedules) included in the SEC Reports comply as to form in all
material respects with the requirements of Regulation S-X under the Securities
Act and present fairly in all material respects the financial condition, results
of operations and cash flows of the entities purported to be shown thereby at
the dates and for the periods indicated and have been prepared in conformity
with accounting principles generally accepted in the United States applied on a
consistent basis throughout the periods involved.

 

Section 3.15                        Independent Registered Public Accounting
Firm.  KPMG LLP, which has certified certain financial statements of the
Partnership and its subsidiaries is an independent public accounting firm with
respect to the Partnership and its subsidiaries within the applicable rules and
regulations adopted by the Commission and the Public Company Accounting
Oversight Board (United States) and as required by the Securities Act.

 

Section 3.16                        Litigation.  There are no legal,
governmental or regulatory investigations, actions, suits or proceedings pending
to which any of the Partnership Entities is or may be a party or to which any
property, right or asset of the Partnership Entities is or may be the subject
that, individually or in the aggregate, if determined adversely to the
Partnership Entities, could reasonably be expected to have a Material Adverse
Effect; and to the knowledge of the Partnership Entities, no such
investigations, actions, suits or proceedings are threatened or contemplated by
any governmental or regulatory authority or by others.

 

Section 3.17                        No Material Adverse Changes.  Since the date
of the most recent audited financial statements included in the SEC Reports,
(i) there has not been any change in the equity or long-term debt of the
Partnership Entities, or any dividend or distribution of any kind declared, set
aside for payment, paid or made by the Partnership Entities on any class of
equity interests, or any material adverse change, or any development that would
reasonably be expected to result in a material adverse change, in or affecting
the business, properties, management, financial position or results of
operations of the Partnership Entities taken as a whole; (ii) none of the
Partnership Entities has entered into any transaction or agreement that is
material to the Partnership Entities taken as a whole or incurred any liability
or obligation, direct or contingent, that is material to the Partnership
Entities taken as a whole; (iii) none of the Partnership Entities has sustained
any material loss or interference with its business or operation from fire,
explosion, flood or other calamity, or from any labor disturbance or dispute or
any action, order or decree of any court or arbitrator or governmental or
regulatory authority; and (iv) none of the Partnership Entities has issued or
granted any securities; except in each case as

 

15

--------------------------------------------------------------------------------


 

otherwise disclosed in the SEC Reports and except as contemplated by the
Operative Documents.

 

Section 3.18                        Title to Properties. Except with respect to
rights-of-way (as defined below), which are the subject of Section 3.19, each of
the Partnership Entities has good and marketable title to, or valid rights to
lease or otherwise use, all items of real property and personal property that
are material to the respective businesses of the Partnership Entities, in each
case free and clear of all Liens except those that (i) do not materially
interfere with the use made and proposed to be made of such property by the
Partnership Entities or (ii) could not reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect.

 

Section 3.19                        Rights of Way.  Each of the Partnership
Entities, directly or indirectly, has such consents, easements, rights-of-way,
permits or licenses from each person (collectively, “rights-of-way”) as are
necessary to conduct its business in the manner described in the SEC Reports, if
any, except for (i) qualifications, reservations and encumbrances with respect
thereto that would not have a Material Adverse Effect and (ii) such
rights-of-way that, if not obtained, would not have, individually or in the
aggregate, a Material Adverse Effect; each of the Partnership Entities has
fulfilled and performed, in all material respects, its obligations with respect
to such rights-of-way and no event has occurred that allows, or after notice or
lapse of time would allow, revocation or termination thereof or would result in
any impairment of the rights of the holder of any such rights-of-way, except for
such revocations, terminations and impairments that, individually or in the
aggregate, would not have a Material Adverse Effect; and none of such
rights-of-way contains any restriction that would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

Section 3.20                        License and Permits.  Except with respect to
permits related to Environmental Law (as defined below), which are the subject
of Section 3.24, each of the Partnership Entities possesses all licenses,
certificates, permits and other authorizations issued by, and have made all
declarations and filings with, the appropriate federal, state, local or foreign
governmental or regulatory authorities (“Permits”) that are necessary for the
ownership or lease of their respective properties or the conduct of their
respective businesses as described in the SEC Reports, except where the failure
to possess or make the same would not, individually or in the aggregate, have a
Material Adverse Effect; and none of the Partnership Entities has received
notice of any revocation or modification of any such Permits or has any reason
to believe that any such Permits will not be renewed in the ordinary course.

 

Section 3.21                        Intellectual Property.  Each of the
Partnership Entities own or possess adequate rights to use all material patents,
patent applications, trademarks, service marks, trade names, trademark
registrations, service mark registrations, copyrights, licenses and know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures) necessary for the conduct of
their respective businesses, except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

 

Section 3.22                        Insurance.  Each of the Partnership Entities
has insurance covering their respective properties, operations, personnel and
businesses, which insurance is in reasonable amounts and insures against such
losses and risks as are reasonably adequate to

 

16

--------------------------------------------------------------------------------


 

protect the Partnership Entities and their respective businesses; and none of
the Partnership Entities has (i) received notice from any insurer or agent of
such insurer that capital improvements or other expenditures are required or
necessary to be made in order to continue such insurance or (ii) any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage at reasonable cost from
similar insurers as may be necessary to continue its business.

 

Section 3.23                        No Labor Dispute; No Notice of Labor Law
Violations.  No labor disturbance by, or dispute with, the employees of the
Partnership Entities exists or, to the knowledge of each of the Partnership
Entities, is contemplated or threatened, and the Partnership is not aware of any
existing or imminent labor disturbance by, or dispute with, the employees of the
Partnership Entities, except as could not reasonably be expected to have a
Material Adverse Effect.

 

Section 3.24                        Environmental Compliance.  (i) The
Partnership Entities (x) are and, during the relevant time periods specified in
all applicable statutes of limitations, have been in compliance with all
applicable federal, state, local and foreign laws, rules, regulations,
requirements, decisions and orders relating to the protection of human health or
safety (to the extent such human health or safety protection is related to
exposure to hazardous or toxic substances or wastes, pollutants or
contaminants), the environment, natural resources, hazardous or toxic substances
or wastes, pollutants or contaminants (collectively, “Environmental Laws”),
(y) have received and are in compliance with all permits, licenses, certificates
or other authorizations or approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (z) have not
received any written notice of any actual or potential liability under or
relating to any Environmental Laws, including for the investigation or
remediation of any disposal or release of hazardous or toxic substances or
wastes, pollutants or contaminants, and have no knowledge of any event or
condition that would reasonably be expected to result in any such notice;
(ii) there are no costs or liabilities associated with Environmental Laws of or
relating to the Partnership Entities, except in the case of each of (i) and
(ii) above, for any such failure to comply, or failure to receive required
permits, licenses or approvals, or cost or liability, as would not, individually
or in the aggregate, have a Material Adverse Effect; and (iii) there are no
proceedings that are pending or, to the knowledge of the Partnership Entities,
threatened against the Partnership Entities under any Environmental Laws in
which a governmental authority is also a party, other than such proceedings
regarding which it is reasonably believed no monetary sanctions of $100,000 or
more will be imposed.

 

Section 3.25                        Tax Returns.  Each of the Partnership
Entities has paid all federal, state, local and foreign taxes and filed all tax
returns required to be paid or filed through the date hereof, and except as
would not, individually or in the aggregate, have a Material Adverse Effect,
there is no tax deficiency that has been, or could reasonably be expected to be,
asserted against the Partnership Entities or any of their respective properties
or assets.

 

Section 3.26                        No Employment Law Violations.  Each employee
benefit plan, within the meaning of Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), that is maintained,
administered or contributed to by the Partnership or any of its affiliates for
employees or former employees of the Partnership and its affiliates has been
maintained in compliance in all material respects with its terms and the

 

17

--------------------------------------------------------------------------------


 

requirements of any applicable statutes, orders, rules and regulations,
including, but not limited to, ERISA and the Internal Revenue Code of 1986, as
amended (the “Code”); no prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code, has occurred with respect to
any such plan excluding transactions effected pursuant to a statutory or
administrative exemption, and transactions which, individually or in the
aggregate, would not have a Material Adverse Effect, and no such plan is subject
to the funding rules of Section 412 of the Code or Section 302 of ERISA; and
neither the Partnership nor any of its subsidiaries has any reasonable
expectation of incurring any liabilities under Title IV of ERISA.

 

Section 3.27                        No Unlawful Payments.  None of the
Partnership Entities nor, to the knowledge of the Partnership Entities, any
director, officer, agent, employee or other person associated with or acting on
behalf of the Partnership Entities, has (i) used its funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(iii) violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977; (iv) violated or is in violation of any provision of the
Bribery Act 2010 of the United Kingdom; or (v) made any bribe, rebate, payoff,
influence payment, kickback or other unlawful payment.

 

Section 3.28                        Compliance with Money Laundering Laws.  The
operations of the Partnership Entities are and have been conducted at all times
in compliance with applicable financial recordkeeping and reporting requirements
of the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
money laundering statutes of all jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the
Partnership Entities with respect to the Money Laundering Laws is pending or, to
the knowledge of the Partnership Entities, threatened.

 

Section 3.29                        OFAC.  None of the Partnership Entities nor,
to the actual knowledge of the Partnership Entities, any director, officer,
agent, employee or affiliate of the Partnership Entities is currently the
subject or the target of any sanctions (“Sanctions”) administered or enforced by
the U.S. Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”); and the Partnership will not directly or indirectly use the proceeds
of the offering of the Common Units hereunder, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
person or entity (i) to fund any activities of or business with any person, or
in any country or territory, that, at the time of such funding, is the subject
of Sanctions or (ii) in any other manner that will result in a violation by any
person (including any person participating in the transaction, whether as
underwriter, advisor, investor or otherwise) of Sanctions.

 

Section 3.30                        Certain Fees.  Other than as described in
the Placement Agent Engagement Letter, none of the Partnership Entities is a
party to any contract, agreement or understanding with any person (other than
this Agreement) that would give rise to a valid claim against any of them or the
Purchasers for a brokerage commission, finders’ fee or like payment in
connection with the offering and sale of the Purchased Units.  The Partnership
agrees that it

 

18

--------------------------------------------------------------------------------


 

will indemnify and hold harmless each Purchaser from and against any and all
claims, demands or liabilities for broker’s, finder’s, placement or other
similar fees or commissions incurred by the Partnership in connection with the
purchase of the Purchased Units or the consummation of the transactions
contemplated by this Agreement.

 

Section 3.31                        No Side Agreements.  There are no agreements
by, among or between the Partnership or any of its Affiliates, on the one hand,
and any Purchaser or any of their Affiliates, on the other hand, with respect to
the transactions contemplated hereby other than the Operative Documents nor
promises or inducements for future transactions between or among any of such
parties.

 

Section 3.32                        No Registration.  Assuming the accuracy of
the representations and warranties of the Purchaser contained in Section 4.6 and
Section 4.7, the issuance and sale of the Purchased Units pursuant to this
Agreement is exempt from registration requirements of the Securities Act, and
neither the Partnership nor, to the knowledge of the Partnership, any authorized
Representative acting on its behalf has taken or will take any action hereafter
that would cause the loss of such exemption.

 

Section 3.33                        No Integration.  The Partnership has not,
directly or through any agent, issued, sold, offered for sale, solicited offers
to buy or otherwise negotiated in respect of, any security (as defined in the
Securities Act), that is or will be integrated with the issuance and sale of the
Purchased Units contemplated by this Agreement pursuant to the Securities Act,
the rules and regulations thereunder or the interpretations thereof by the
Commission.

 

Section 3.34                        MLP Status.  The Partnership is, and has
been since November 10, 2014, properly treated as a partnership for United
States federal income tax purposes, and 90% or more of the combined gross income
of the Partnership for the most recent four complete calendar quarters ending
before the Closing Date for which the necessary financial information is
available are from sources treated as “qualifying income” within the meaning of
Section 7704(d) of the Internal Revenue Code of 1986, as amended.

 

Section 3.35                        Qualifying Income of Contributed Assets. 
The Partnership expects that at least 90% of the combined gross income of the
Partnership, Antero Water, Antero Treatment and the operations conducted with
the Water Assets in 2015 after the closing date of the transactions contemplated
by the Contribution Agreement will be “qualifying income” within the meaning of
Section 7704(d) of the Internal Revenue Code of 1986, as amended.

 

Section 3.36                        Investment Company.  None of the Partnership
Entities is and, as of the Closing Date after giving effect to the offer and
sale of the Purchased Units and the application of the proceeds therefrom, none
of them will be, (i) an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, and the rules and regulations of the Commission thereunder
(collectively, the “Investment Company Act”) or (ii) a “business development
company” (as defined in Section 2(a)(48) of the Investment Company Act).

 

Section 3.37                        Disclosure Controls.  The Partnership
Entities maintain an effective system of disclosure controls and procedures (as
defined in Rule 13a-15(e) of the

 

19

--------------------------------------------------------------------------------


 

Exchange Act) that is designed to ensure that information required to be
disclosed by the Partnership Entities in reports that the Partnership files or
submits under the Exchange Act is recorded, processed, summarized and reported
within the time periods specified in the Commission’s rules and forms, including
controls and procedures designed to ensure that such information is accumulated
and communicated to the Partnership’s management, including the principal
executive officer(s) and principal financial officer(s) of the General Partner,
as appropriate to allow timely decisions regarding required disclosure to be
made.  As of the date of the Partnership’s most recent audited financial
statements included in an SEC Report, the Partnership’s disclosure controls and
procedures were effective in all material respects to perform the functions for
which they were established.

 

Section 3.38                        Accounting Controls.  The Partnership
Entities maintain systems of “internal control over financial reporting” (as
such term is defined in Rule 15d-15(f) of the Exchange Act) that complies with
the requirements of the Exchange Act and that has been designed by, or under the
supervision of, the General Partner’s principal executive officer(s) and
principal financial officer(s), to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with generally accepted accounting
principles in the United States, including, but not limited to, internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of the Partnership’s consolidated financial statements in conformity
with U.S. generally accepted accounting principles and to maintain asset
accountability; (iii) access to assets is permitted only in accordance with
management’s general or specific authorization; (iv) the recorded accountability
for assets is compared with existing assets at reasonable intervals and
appropriate action is taken with respect to any differences; and (v) interactive
data in eXtensible Business Reporting Language is prepared in accordance with
the Commission’s rules and guidelines applicable thereto. As of the date of the
most recent balance sheet of the Partnership and its consolidated subsidiaries
reviewed or audited by KPMG LLP, there were no material weaknesses or
significant deficiencies in the internal controls of the Partnership Entities.

 

Section 3.39                        Placement Agent Reliance. The Partnership
acknowledges that the Placement Agent may rely upon the representations and
warranties made by the Partnership to each Purchaser in this Agreement.

 

Section 3.40                        Legal Sufficiency of the Contribution
Agreement. The Contribution Agreement is legally sufficient to transfer or
convey to the Partnership (i) all of the transferor’s right, title and interest
in and to the Water Assets and (ii) all of the ownership interests, assets and
rights in and to the Water Assets purported to be transferred thereby, subject
to the conditions, reservations, encumbrances and limitations contained in the
Contribution Agreement.  The Partnership, upon consummation of the transactions
contemplated by the Contribution Agreement, will directly or indirectly succeed
in all material respects to the Water Assets.

 

Section 3.41                        Absence of Price Manipulation. Neither the
Partnership nor, to the knowledge of the Partnership, any of its Affiliates or
its or their respective directors or officers, has taken, or will take, directly
or indirectly, any action designed to, or that might

 

20

--------------------------------------------------------------------------------


 

reasonably be expected to, cause or result in stabilization or manipulation of
the price of the Common Units to facilitate the sale or resale of the Purchased
Units in violation of Regulation M under the Exchange Act.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

 

Each Purchaser, severally and not jointly, hereby represents and warrants to the
Partnership that:

 

Section 4.1                               Existence.  Such Purchaser is duly
organized and validly existing and in good standing under the Laws of its
jurisdiction of organization, with all requisite power and authority to own,
lease, use and operate its properties and to conduct its business as currently
conducted, except where the failure to have such power or authority would not
prevent the consummation of the transactions contemplated by this Agreement and
the Registration Rights Agreement.

 

Section 4.2                               Authorization, Enforceability.  Such
Purchaser has all necessary corporate, limited liability company or partnership
power and authority to execute, deliver and perform its obligations under this
Agreement and the Registration Rights Agreement and to consummate the
transactions contemplated thereby, and the execution, delivery and performance
by such Purchaser of this Agreement and the Registration Rights Agreement has
been duly authorized by all necessary action on the part of such Purchaser; and
this Agreement and the Registration Rights Agreement constitute the legal, valid
and binding obligations of such Purchaser, enforceable in accordance with their
terms, subject to the Enforceability Exceptions.

 

Section 4.3                               No Breach.  The execution, delivery
and performance of this Agreement and the Registration Rights Agreement by such
Purchaser and the consummation by such Purchaser of the transactions
contemplated hereby and thereby will not (a) conflict with or result in a breach
or violation of any of the terms or provisions of, or constitute a default
under, any material agreement to which such Purchaser is a party or by which
such Purchaser is bound or to which any of the property or assets of such
Purchaser is subject, (b) conflict with or result in any violation of the
provisions of the Organizational Documents of such Purchaser, or (c) violate any
statute, order, rule or regulation of any court or governmental agency or body
having jurisdiction over such Purchaser or the property or assets of such
Purchaser, except in the cases of clauses (a) and (c), for such conflicts,
breaches, violations or defaults as would not prevent the consummation of the
transactions contemplated by this Agreement and the Registration Rights
Agreement.

 

Section 4.4                               Certain Fees.  No fees or commissions
are or will be payable by such Purchaser to brokers, finders, or investment
bankers with respect to the purchase of any of the Purchased Units or the
consummation of the transaction contemplated by this Agreement.  Such Purchaser
agrees that it will indemnify and hold harmless the Partnership from and against
any and all claims, demands, or liabilities for broker’s, finder’s, placement,
or other similar fees or commissions incurred by such Purchaser in connection
with the purchase of the Purchased Units or the consummation of the transactions
contemplated by this Agreement.

 

21

--------------------------------------------------------------------------------


 

Section 4.5                               No Side Agreements.  There are no
other agreements by, among or between such Purchaser and any of its Affiliates,
on the one hand, and the Partnership or any of its Affiliates, on the other
hand, with respect to the transactions contemplated hereby other than the
Operative Documents nor promises or inducements for future transactions between
or among any of such parties.

 

Section 4.6                               Investment.  The Purchased Units are
being acquired for such Purchaser’s own account, the account of its Affiliates,
or the accounts of clients for whom such Purchaser exercises discretionary
investment authority (all of whom such Purchaser hereby represents and warrants
are “accredited investors” within the meaning of Rule 501(a) of Regulation D
promulgated by the Commission pursuant to the Securities Act), not as a nominee
or agent, and with no present intention of distributing the Purchased Units or
any part thereof, and such Purchaser has no present intention of selling or
granting any participation in or otherwise distributing the same in any
transaction in violation of the securities laws of the United States or any
state, without prejudice, however, to such Purchaser’s right at all times to
sell or otherwise dispose of all or any part of the Purchased Units under a
registration statement under the Securities Act and applicable state securities
laws or under an exemption from such registration available thereunder
(including, without limitation, if available, Rule 144 promulgated thereunder). 
If such Purchaser should in the future decide to dispose of any of the Purchased
Units, the Purchaser understands and agrees (a) that it may do so only in
compliance with the Securities Act and applicable state securities law, as then
in effect, including a sale contemplated by any registration statement pursuant
to which such securities are being offered, or pursuant to an exemption from the
Securities Act, and (b) that stop-transfer instructions to that effect will be
in effect with respect to such securities.

 

Section 4.7                               Nature of Purchaser.  Such Purchaser
represents and warrants to, and covenants and agrees with, the Partnership that,
(a) it is an “accredited investor” within the meaning of Rule 501 of Regulation
D promulgated by the Commission pursuant to the Securities Act and (b) by reason
of its business and financial experience it has such knowledge, sophistication
and experience in making similar investments and in business and financial
matters generally so as to be capable of evaluating the merits and risks of the
prospective investment in the Purchased Units, is able to bear the economic risk
of such investment and, at the present time, would be able to afford a complete
loss of such investment.

 

Section 4.8                               Restricted Securities.  Such Purchaser
understands that the Purchased Units are characterized as “restricted
securities” under the federal securities Laws inasmuch as they are being
acquired from the Partnership in a transaction not involving a public offering
and that under such Laws and applicable regulations such securities may not be
resold absent registration under the Securities Act or an exemption therefrom. 
In this connection, such Purchaser represents that it is knowledgeable with
respect to Rule 144 of the Commission promulgated under the Securities Act.

 

Section 4.9                               Legend.  Such Purchaser understands
that the book entry evidencing the Purchased Units will bear the legend required
by the Partnership Agreement as well as a legend substantively consistent with
the following legend:  “These securities have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”).  These securities may
not be sold or offered for sale except pursuant to an effective registration

 

22

--------------------------------------------------------------------------------


 

statement under the Securities Act or pursuant to an exemption from registration
thereunder, in each case in accordance with all applicable securities laws of
the states or other jurisdictions, and in the case of a transaction exempt from
registration, such securities may only be transferred if the transfer agent for
such securities has received documentation satisfactory to it that such
transaction does not require registration under the Securities Act.”

 

Section 4.10                        Company Information.  Purchaser acknowledges
and agrees that the Company has provided or made available to such Purchaser
(through EDGAR, the Company’s website or otherwise) all SEC Reports, as well as
all press releases or investor presentations issued by the Company through the
date of this Agreement that are included in a filing by the Company on Form 8-K
or clearly posted on the Company’s website.

 

Section 4.11                        Short Selling.  Such Purchaser represents
that it has not entered into any Short Sales of the Common Units owned by it
since the time it first began discussions with the Partnership or the Placement
Agent about the transactions contemplated by this Agreement; provided, however,
subject to such Purchaser’s compliance with its obligations under the U.S.
federal securities laws and its internal policies, the above shall not apply, in
the case of a Purchaser that is a large multi-unit investment or commercial
banking organization, to activities in the normal course of trading units of
such Purchaser; provided, further, that subject to such Purchaser’s compliance
with its obligations under the U.S. federal securities laws and its internal
policies: (a) such Purchaser, for purposes hereof, shall not be deemed to
include any employees, subsidiaries or Affiliates that are effectively walled
off by appropriate “Chinese Wall” information barriers approved by such
Purchaser’s legal or compliance department (and thus have not been privy to any
information concerning this transaction) (a “Walled Off Person”) and (b) the
foregoing representations in this paragraph shall not apply to any transaction
by or on behalf of such Purchaser that was effected by a Walled Off Person in
the ordinary course of trading without the advice or participation of such
Purchaser or receipt of confidential or other information regarding this
transaction provided by such Purchaser to such entity.

 

ARTICLE V

 

COVENANTS

 

Section 5.1                               Taking of Necessary Action.  Each of
the parties hereto shall use its commercially reasonable efforts promptly to
take or cause to be taken all action and promptly to do or cause to be done all
things necessary, proper or advisable under applicable Law and regulations to
consummate and make effective the transactions contemplated by this Agreement. 
Without limiting the foregoing, the Partnership and each Purchaser shall use its
commercially reasonable efforts to make all filings and obtain all Consents of
Governmental Authorities that may be necessary or, in the reasonable opinion of
the other parties, as the case may be, advisable for the consummation of the
transactions contemplated by the Operative Documents. The Partnership shall
promptly and accurately respond, and shall use its commercially reasonable
efforts to cause its transfer agent to respond, to reasonable requests for
information (which is otherwise not publicly available) made by a Purchaser or
its auditors relating to the actual holdings of such Purchaser or its accounts;
provided, that the Partnership shall not be obligated to provide any such
information that could reasonably result in a violation of applicable Law or
conflict with the Partnership’s insider trading policy or a confidentiality

 

23

--------------------------------------------------------------------------------


 

obligation of the Partnership.  The Partnership shall use its commercially
reasonable efforts to cause its transfer agent to reasonably cooperate with each
Purchaser to ensure that the Purchased Units are validly and effectively issued
to such Purchaser and that such Purchaser’s ownership of the Purchased Units
following the Closing is accurately reflected on the appropriate books and
records of the Partnership’s transfer agent.

 

Section 5.2                               Other Actions.  The Partnership shall
file prior to the Closing a supplemental listing application with the NYSE to
list the Purchased Units.

 

Section 5.3                               Contribution Transaction.  The
Partnership will distribute to Antero an amount equal to the net proceeds of
this offering as additional cash consideration and will reduce the Unit
Consideration by a number equal to the number of Common Units issued in this
offering.  If the transactions contemplated by the Contribution Agreement are
not closed on the same Business Day as the Closing, the Partnership shall return
to each Purchaser its Purchase Price within two Business Days of receipt thereof
and each Purchaser shall promptly return its Purchased Units to the Partnership.

 

Section 5.4                               Expenses.  The Partnership shall pay
up to $75,000 of legal fees of Andrews Kurth LLP, counsel to the Purchasers,
incurred in connection with the negotiation, execution, delivery and performance
of this Agreement and Registration Rights Agreement and the transactions
contemplated hereby and thereby, provided that any request for such payment is
accompanied by a satisfactory written invoice for such expenses. If any action
at law or equity is necessary to enforce or interpret the terms of any Operative
Document, the prevailing party shall be entitled to reasonable attorney’s fees,
costs and necessary disbursements in addition to any other relief to which such
Party may be entitled. Any legal fees of Andrews Kurth LLP in excess of $75,000
shall be paid pro rata by all the Purchasers in proportion to the number of
Purchased Units purchased by each.

 

ARTICLE VI

 

INDEMNIFICATION

 

Section 6.1                               Indemnification by the Partnership. 
The Partnership agrees to indemnify each Purchaser and its Representatives
(collectively, “Purchaser Related Parties”) from, and hold each of them harmless
against, any and all actions, suits, proceedings (including any investigations,
litigation or inquiries), demands, and causes of action, and, in connection
therewith, and promptly upon demand, pay or reimburse each of them for all
costs, losses, liabilities, damages, or expenses of any kind or nature
whatsoever, including, without limitation, the reasonable fees and disbursements
of counsel and all other reasonable expenses incurred in connection with
investigating, defending or preparing to defend any such matter that may be
incurred by them or asserted against or involve any of them as a result of,
arising out of, or in any way related to the breach of any of the
representations, warranties or covenants of the Partnership contained herein,
provided that such claim for indemnification relating to a breach of the
representations or warranties is made prior to the expiration of the survival
period for such representations or warranties; and provided further, that no
Purchaser Related Party shall be entitled to recover special, consequential
(including lost profits) or punitive damages.

 

24

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary, consequential damages shall not be
deemed to include diminution in value of the Purchased Units, which is
specifically included in damages covered by Purchaser Related Parties’
indemnification above.

 

Section 6.2                               Indemnification by Purchasers.  Each
Purchaser agrees, severally and not jointly, to indemnify the Partnership, the
General Partner and their respective Representatives (collectively, “Partnership
Related Parties”) from, and hold each of them harmless against, any and all
actions, suits, proceedings (including any investigations, litigation or
inquiries), demands, and causes of action, and, in connection therewith, and
promptly upon demand, pay or reimburse each of them for all costs, losses,
liabilities, damages, or expenses of any kind or nature whatsoever, including,
without limitation, the reasonable fees and disbursements of counsel and all
other reasonable expenses incurred in connection with investigating, defending
or preparing to defend any such matter that may be incurred by them or asserted
against or involve any of them as a result of, arising out of, or in any way
related to the breach of any of the representations, warranties or covenants of
such Purchaser contained herein, provided that such claim for indemnification
relating to a breach of the representations and warranties is made prior to the
expiration of such representations and warranties; and provided further, that no
Partnership Related Party shall be entitled to recover special, consequential
(including lost profits or diminution in value) or punitive damages.

 

Section 6.3                               Indemnification Procedure.  Promptly
after receipt by an indemnified party under this Article VI of notice of any
claim or the commencement of any action, the indemnified party shall, if a claim
in respect thereof is to be made against the indemnifying party under this
Article VI, notify the indemnifying party in writing of the claim or the
commencement of that action; provided, however, that the failure to notify the
indemnifying party shall not relieve it from any liability which it may have
under Sections 6.1 or 6.2 of this Article VI except to the extent it has been
materially prejudiced (through the forfeiture of substantive rights and
defenses) by such failure and, provided, further, that the failure to notify the
indemnifying party shall not relieve it from any liability which it may have to
an indemnified party otherwise than under this Article VI. If any such claim or
action shall be brought against an indemnified party, and it shall notify the
indemnifying party thereof, the indemnifying party shall be entitled to
participate therein and, to the extent that it wishes, jointly with any other
similarly notified indemnifying party, to assume the defense thereof with
counsel reasonably satisfactory to the indemnified party. After notice from the
indemnifying party to the indemnified party of its election to assume the
defense of such claim or action, the indemnifying party shall not be liable to
the indemnified party under this Article VI for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense
thereof other than reasonable costs of investigation; provided, however, that
the indemnified party shall have the right to employ counsel to represent
jointly the indemnified party and those other indemnified parties and their
respective directors, officers, employees and controlling persons who may be
subject to liability arising out of any claim in respect of which indemnity may
be sought under this Article VI if (i) the indemnified party and the
indemnifying party shall have so mutually agreed; (ii) the indemnifying party
has failed within a reasonable time to retain counsel reasonably satisfactory to
the indemnified party; (iii) the indemnified party and its directors, officers,
employees and controlling persons shall have reasonably concluded that there may
be legal

 

25

--------------------------------------------------------------------------------


 

defenses available to them that are different from or in addition to those
available to the indemnifying party; or (iv) the named parties in any such
proceeding (including any impleaded parties) include both the indemnified
parties or their respective directors, officers, employees or controlling
persons, on the one hand, and the indemnifying party, on the other hand, and
representation of both sets of parties by the same counsel would be
inappropriate due to actual or potential differing interests between them, and
in any such event the fees and expenses of such separate counsel shall be paid
by the indemnifying party. No indemnifying party shall (x) without the prior
written consent of the indemnified parties (which consent shall not be
unreasonably withheld), settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding and does not include a
statement as to, or an admission of fault, culpability or a failure to act by or
on behalf of any indemnified party, or (y) be liable for any settlement of any
such action effected without its written consent (which consent shall not be
unreasonably withheld), but if settled with the consent of the indemnifying
party or if there be a final judgment for the plaintiff in any such action, the
indemnifying party agrees to indemnify and hold harmless any indemnified party
from and against any loss or liability by reason of such settlement or judgment.
Notwithstanding the foregoing sentence, if at any time an indemnified party
shall have requested an indemnifying party to reimburse the indemnified party
for fees and expenses of counsel to the extent required by Sections 6.1 and 6.2
hereof, the indemnifying party agrees that it shall be liable for any settlement
of any proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by such indemnifying party of the
aforesaid request and (ii) such indemnifying party shall not have reimbursed the
indemnified party in accordance with such request or disputed in good faith the
indemnified party’s entitlement to such reimbursement prior to the date of such
settlement.

 

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.1                               Interpretation.  Article, Section,
Schedule, and Exhibit references are to this Agreement, unless otherwise
specified. All references to instruments, documents, contracts, and agreements
are references to such instruments, documents, contracts, and agreements as the
same may be amended, supplemented, and otherwise modified from time to time,
unless otherwise specified. The word “including” shall mean “including but not
limited to.” Whenever any party has an obligation under the Operative Documents,
the expense of complying with that obligation shall be an expense of such party
unless otherwise specified. Whenever any determination, consent, or approval is
to be made or given by any Purchaser, such action shall be in such Purchaser’s
sole discretion unless otherwise specified in this Agreement.  If any provision
in the Operative Documents is held to be illegal, invalid, not binding, or
unenforceable, such provision shall be fully severable and the Operative
Documents shall be construed and enforced as if such illegal, invalid, not
binding, or unenforceable provision had

 

26

--------------------------------------------------------------------------------


 

never comprised a part of the Operative Documents, and the remaining provisions
shall remain in full force and effect. The Operative Documents have been
reviewed and negotiated by sophisticated parties with access to legal counsel
and shall not be construed against the drafter.

 

Section 7.2          Survival of Provisions.  The representations and warranties
set forth in Sections 3.1, 3.2, 3.5, 3.7, 3.8, 3.9, 3.30, 3.32, 3.39 and 3.40
(collectively, the “Fundamental Representations”) shall survive indefinitely,
Sections 3.10, 3.11, 3.12, 3.19, 3.20, 3.21, 3.22, 3.23, 3.24, 3.25, 3.26, 3.27,
3.28, 3.29, 4.4, 4.5, 4.7, 4.8 and 4.9 hereunder shall survive the execution and
delivery of this Agreement for two years, and the other representations and
warranties set forth herein shall survive for a period of twelve (12) months
following the Closing Date regardless of any investigation made by or on behalf
of the Partnership or any Purchaser.  The covenants made in this Agreement shall
survive the Closing of the transactions described herein and remain operative
and in full force and effect regardless of acceptance of any of the Purchased
Units and payment therefor and repayment, conversion, exercise or repurchase
thereof.  All indemnification obligations of the Partnership and the Purchasers
pursuant to this Agreement and the provisions of Article VI shall remain
operative and in full force and effect unless such obligations are expressly
terminated in a writing by the parties, regardless of any purported general
termination of this Agreement.

 

Section 7.3          No Waiver; Modifications in Writing.

 

(a)           Delay.  No failure or delay on the part of any party in exercising
any right, power, or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power, or remedy
preclude any other or further exercise thereof or the exercise of any other
right, power, or remedy. The remedies provided for herein are cumulative and are
not exclusive of any remedies that may be available to a party at law or in
equity or otherwise.

 

(b)           Specific Waiver.  Except as otherwise provided herein, no
amendment, waiver, consent, modification, or termination of any provision of
this Agreement or any other Operative Document shall be effective unless signed
by each of the parties hereto or thereto affected by such amendment, waiver,
consent, modification, or termination.  Any amendment, supplement or
modification of or to any provision of this Agreement, any waiver of any
provision of this Agreement, and any consent to any departure by the Partnership
from the terms of any provision of this Agreement shall be effective only in the
specific instance and for the specific purpose for which made or given. Except
where notice is specifically required by this Agreement, no notice to or demand
on the Partnership in any case shall entitle the Partnership to any other or
further notice or demand in similar or other circumstances.

 

Section 7.4          Binding Effect; Assignment.

 

(a)           Binding Effect.  This Agreement shall be binding upon the
Partnership, the Purchasers, and their respective successors and permitted
assigns. Except as expressly provided in this Agreement, this Agreement shall
not be construed so as to confer any right or benefit upon any Person other than
the parties to this Agreement and their respective successors and permitted
assigns.

 

27

--------------------------------------------------------------------------------


 

(b)           Assignment of Rights.  All or any portion of the rights and
obligations of any Purchaser under this Agreement may be transferred by such
Purchaser to any Affiliate of such Purchaser without the consent of the
Partnership.  No portion of the rights and obligations of any Purchaser under
this Agreement may be transferred by such Purchaser to a non-Affiliate without
the written consent of the Partnership (which consent shall not be unreasonably
withheld by the Partnership).

 

Section 7.5          Confidentiality.  Notwithstanding anything herein to the
contrary, to the extent that any Purchaser has executed or is otherwise bound by
a confidentiality agreement in favor of the Partnership, such Purchaser shall
continue to be bound by such confidentiality agreement in accordance with the
terms thereof.

 

Section 7.6          Communications.  All notices and demands provided for
hereunder shall be in writing and shall be given by registered or certified
mail, return receipt requested, telecopy, air courier guaranteeing overnight
delivery or personal delivery to the following addresses:

 

(a)           If to any Purchaser, to the respective address listed on Schedule
A to the Registration Rights Agreement; and

 

(b)           If to the Partnership:

 

Antero Midstream Partners LP

1615 Wynkoop Street

Denver, Colorado 80202

Attention:  Glen C. Warren, Jr.

Facsimile: (303) 357-7315

 

with a copy to:

 

Vinson & Elkins L.L.P.

1001 Fannin Street

Suite 2500

Houston, Texas 77002

Attention: W. Matthew Strock

Facsimile: (713) 615-5650

 

or to such other address as the Partnership or such Purchaser may designate in
writing. All notices and communications shall be deemed to have been duly given:
at the time delivered by hand, if personally delivered; at the time of
transmittal, if sent via electronic mail; upon actual receipt if sent by
certified mail, return receipt requested, or regular mail, if mailed; when
receipt acknowledged, if sent via facsimile; and upon actual receipt when
delivered to an air courier guaranteeing overnight delivery.

 

28

--------------------------------------------------------------------------------


 

Section 7.7          Removal of Legend.

 

(a)           The Partnership, at its sole cost, shall remove the legend
described in Section 4.9 (or instruct its transfer agent to so remove such
legend) from the certificates evidencing Purchased Units issued and sold to each
Purchaser pursuant to this Agreement if (i) such Purchased Units are sold
pursuant to an effective registration statement under the Securities Act,
(ii) such Purchased Units are sold or transferred pursuant to Rule 144 (if the
transferor is not an Affiliate of the Partnership), or (iii) such Purchased
Units are eligible for sale under Rule 144, without the requirement for the
Partnership to be in compliance with the current public information required
under Rule 144(c)(1) (or Rule 144(i)(2), if applicable) as to such securities
and without volume or manner-of-sale restrictions.  Each Purchaser agrees to
provide the Partnership, its counsel and/or the transfer agent with evidence
reasonably requested by it in order to cause the removal of the legend described
in Section 4.9, including, as may be appropriate, any information the
Partnership deems necessary to determine that the legend is no longer required
under the Securities Act or applicable state laws, including a certification
that the holder is not an Affiliate of the Partnership (and a covenant to inform
the Partnership if it should thereafter become an Affiliate and to consent to
exchange its certificates for certificates bearing an appropriate restrictive
legend) and regarding the length of time the Purchased Units have been held. 
Any fees (with respect to the transfer agent, Partnership counsel or otherwise)
associated with the issuance of any legal opinion required by the Partnership’s
transfer agent or the removal of such legend shall be borne by the Partnership. 
If a legend is no longer required pursuant to the foregoing, the Partnership
will use commercially reasonable efforts to, no later than three (3) Business
Days following the delivery by a Purchaser to the Partnership or the transfer
agent (with notice to the Partnership) of a legended certificate or instrument
representing Purchased Units (endorsed or with stock powers attached, signatures
guaranteed, and otherwise in form necessary to affect the reissuance and/or
transfer) and any representation letter or certification as may be requested by
the Partnership, deliver or cause to be delivered to such Purchaser a
certificate or instrument (as the case may be) representing such Purchased Units
that is free from all restrictive legends.

 

Section 7.8          Entire Agreement.  This Agreement, the other Operative
Documents and the other agreements and documents referred to herein are intended
by the parties as a final expression of their agreement and intended to be a
complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein and therein.
There are no restrictions, promises, representations, warranties or
undertakings, other than those set forth or referred to herein or the other
Operative Documents with respect to the rights granted by the Partnership or any
of its Affiliates or any Purchaser or any of its Affiliates set forth herein or
therein.  This Agreement, the other Operative Documents and the other agreements
and documents referred to herein or therein supersede all prior agreements and
understandings between the parties with respect to such subject matter.

 

Section 7.9          Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
conflict of laws principles (other than Section 5-1401 of the General
Obligations Law).

 

Section 7.10        Execution in Counterparts.  This Agreement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which counterparts, when so executed and delivered, shall
be deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same Agreement. In the event

 

29

--------------------------------------------------------------------------------


 

that any signature is delivered by facsimile transmission or by e-mail delivery
of a “.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.

 

Section 7.11        Termination.

 

(a)           Notwithstanding anything herein to the contrary, this Agreement
may be terminated at any time at or prior to the Closing by any Purchaser (with
respect to such Purchaser only), upon a breach in any material respect by the
Partnership of any covenant or agreement set forth in this Agreement.

 

(b)           Notwithstanding anything herein to the contrary, this Agreement
shall automatically terminate at any time at or prior to the Closing

 

(i)        if a statute, rule, order, decree or regulation shall have been
enacted or promulgated, or if any action shall have been taken by any
Governmental Authority of competent jurisdiction that permanently restrains,
permanently precludes, permanently enjoins or otherwise permanently prohibits
the consummation of the transactions contemplated by this Agreement or makes the
transactions contemplated by this Agreement illegal;

 

(ii)       upon the termination of the Contribution Agreement; or

 

(iii)      if the Closing shall not have occurred by September 25, 2015.

 

(c)           In the event of the termination of this Agreement as provided in
this Section 7.11, this Agreement shall forthwith become null and void.  In the
event of such termination, there shall be no liability on the part of any party
hereto, except as set forth in Section 5.3 and Article VI of this Agreement.

 

Section 7.12        Recapitalization, Exchanges, Etc. Affecting the Common
Units.  The provisions of this Agreement shall apply to the full extent set
forth herein with respect to any and all equity interests of the Partnership or
any successor or assign of the Partnership (whether by merger, consolidation,
sale of assets or otherwise) which may be issued in respect of, in exchange for
or in substitution of, the Common Units, and shall be appropriately adjusted for
combinations, unit splits, recapitalizations and the like occurring after the
date of this Agreement and prior to the Closing.

 

[Signature pages follow.]

 

30

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

 

ANTERO MIDSTREAM PARTNERS LP

 

 

 

 

By:

ANTERO RESOURCES MIDSTREAM MANAGEMENT LLC

 

 

(its General Partner)

 

 

 

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

 

Name:

Alvyn A. Schopp

 

 

Title:

Chief Administrative Officer, Regional

 

 

 

Vice President and Treasurer

 

Signature Page to Common Unit Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

AT MLP FUND, LLC

 

 

 

 

 

By:

/s/ Chris Linder

 

 

Name:

Chris Linder

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

CENTER COAST MLP & INFRASTRUCTURE FUND

 

 

 

 

 

By:

/s/ Billy Branch

 

 

Name:

Billy Branch

 

 

Title:

CFO

 

 

 

 

 

 

 

 

 

CLEARBRIDGE ENERGY MLP FUND INC.

 

 

 

By:

ClearBridge Investments, LLC, as discretionary manager

 

 

 

 

 

By:

/s/ Terrence J. Murphy

 

 

Name:

Terrance J. Murphy

 

 

Title:

Chief Executive Officer

 

 

 

 

 

CLEARBRIDGE ENERGY MLP TOTAL RETURN FUND INC.

 

 

 

By:

ClearBridge Investments, LLC, as discretionary manager

 

 

 

 

 

By:

/s/ Terrance J. Murphy

 

 

Name:

Terrance J. Murphy

 

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

CLEARBRIDGE AMERICAN ENERGY MLP FUND INC.

 

 

 

By:

ClearBridge Investments, LLC, as discretionary manager

 

 

 

 

 

By:

/s/ Terrance J. Murphy

 

 

Name:

Terrance J. Murphy

 

 

Title:

Chief Executive Officer

 

 

 

 

 

COHEN & STEERS INFRASTRUCTURE FUND, INC.

 

 

 

 

 

By:

/s/ Robert Becker

 

 

Name:

Robert Becker

 

 

Title:

Vice President

 

 

 

 

 

COHEN & STEERS MLP INCOME AND ENERGY OPPORTUNITY FUND, INC.

 

 

 

 

 

By:

/s/ Robert Becker

 

 

Name:

Robert Becker

 

 

Title:

Vice President

 

 

 

 

 

COHEN & STEERS GLOBAL INFRASTRUCTURE FUND, INC.

 

 

 

 

 

By:

/s/ Robert Becker

 

 

Name:

Robert Becker

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

COHEN & STEERS MLP & ENERGY OPPORTUNITY FUND, INC.

 

 

 

 

 

By:

/s/ Robert Becker

 

 

Name:

Robert Becker

 

 

Title:

Vice President

 

 

 

 

 

TEACHER’S RETIREMENT SYSTEM OF OKLAHOMA

 

 

 

By:

Cushing Asset Management, LP, its investment adviser

 

 

 

By:

Swank Capital, LLC, its General Partner

 

 

 

 

 

By:

/s/ Robert Becker

 

 

Name:

Jerry V. Swank

 

 

Title:

Managing Member

 

 

 

 

 

CUSHING/SALI MLP ALPHA TOTAL RETURN INSURANCE FUND SERIES OF SALI MULTI-SERIES
FUND, LP

 

 

 

By:

Cushing Asset Management, LP, its investment adviser

 

 

 

By:

Swank Capital, LLC, its General Partner

 

 

 

 

 

By:

/s/ Jerry V. Swank

 

 

Name:

Jerry V. Swank

 

 

Title:

Managing Member

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS MLP ENERGY INFRASTRUCTURE FUND

 

 

 

By:

Goldman Sachs Asset Management, L.P., its Investment Adviser

 

 

 

 

 

By:

/s/ Ken Topping

 

 

Name:

Ken Topping

 

 

Title:

Managing Director

 

 

 

 

 

SELECT 40 FUND

 

 

 

 

 

By:

/s/ Brian D. Watson

 

 

Name:

Brian D. Watson

 

 

Title:

Portfolio Manager

 

 

 

 

 

SALIENT MLP FUND, L.P.

 

 

 

By:

Salient Capital Advisors, LLC, its Investment Manager

 

 

 

 

 

By:

/s/ Gregory A. Reid

 

 

Name:

Gregory A. Reid

 

 

Title:

Managing Director

 

 

 

 

 

SALIENT MLP & ENERGY INFRASTRUCTURE FUND II

 

 

 

By:

Salient Capital Advisors, LLC, its Investment Manager

 

 

 

 

 

 

 

By:

/s/ Gregory A. Reid

 

 

Name:

Gregory A. Reid

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

SALIENT MLP TOTAL RETURN FUND, L.P.

 

 

 

By:

Salient Capital Advisors, LLC, its Investment Manager

 

 

 

 

 

By:

/s/ Gregory A. Reid

 

 

Name:

Gregory A. Reid

 

 

Title:

Managing Director

 

 

 

 

 

COMMONWEALTH OF PENNSYLVANIA PUBLIC SCHOOL RETIREMENT SYSTEM

 

 

 

By:

Salient Capital Advisors, LLC, its Investment Manager

 

 

 

 

 

 

 

By:

/s/ Gregory A. Reid

 

 

Name:

Gregory A. Reid

 

 

Title:

Managing Director

 

 

 

 

 

TINICUM L.P.

 

 

 

By:

Tinicum Lantern III, LLC, its general partner

 

 

 

By:

/s/ Gabriel Yuen

 

 

Name:

Gabriel Yuen

 

 

Title:

Member

 

 

 

 

 

TINICUM EMPLOYEES L.P.

 

 

 

By:

Tinicum Lantern III, LLC, its general partner

 

 

 

 

 

By:

/s/ Gabriel Yuen

 

 

Name:

Gabriel Yuen

 

 

Title:

Member

 

--------------------------------------------------------------------------------


 

 

TINICUM PARALLEL L.P.

 

 

 

By:

Tinicum Lantern III, LLC, its general partner

 

 

 

 

 

By:

/s/ Gabriel Yuen

 

 

Name:

Gabriel Yuen

 

 

Title:

Member

 

 

 

 

 

TTE CP1 HP MORNING, L.P.

 

 

 

By:

Tinicum Lantern III, LLC, its general partner

 

 

 

 

 

 

By:

/s/ Gabriel Yuen

 

 

Name:

Gabriel Yuen

 

 

Title:

Member

 

 

 

 

 

TORTOISE ENERGY INFRASTRUCTURE CORPORATION

 

 

 

 

 

By:

/s/ James Mick

 

 

Name:

James Mick

 

 

Title:

Managing Director

 

 

 

 

 

TORTOISE POWER AND ENERGY INFRASTRUCTURE FUND, INC.

 

 

 

 

 

By:

/s/ James Mick

 

 

Name:

James Mick

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

TORTOISE MLP FUND, INC.

 

 

 

 

 

By:

/s/ James Mick

 

 

Name:

James Mick

 

 

Title:

Managing Director

 

 

 

 

 

TORTOISE PIPELINE & ENERGY FUND, INC.

 

 

 

 

 

By:

/s/ James Mick

 

 

Name:

James Mick

 

 

Title:

Managing Director

 

 

 

 

 

TORTOISE ENERGY INDEPENDENCE FUND, INC.

 

 

 

 

 

By:

/s/ James Mick

 

 

Name:

James Mick

 

 

Title:

Managing Director

 

 

 

 

 

TORTOISE MLP & PIPELINE FUND

 

 

 

 

 

By:

/s/ James Mick

 

 

Name:

James Mick

 

 

Title:

Managing Director

 

 

 

 

 

TORTOISE VIP MLP & PIPELINE PORTFOLIO

 

 

 

 

 

By:

/s/ James Mick

 

 

Name:

James Mick

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

ZP ENERGY FUND, L.P.

 

 

 

By:

ZP Energy GP, LLC, its general partner

 

 

 

 

 

By:

/s/ Stuart J. Zimmer

 

 

Name:

Stuart J. Zimmer

 

 

Title:

Sole Member

 

 

 

 

 

ZP MASTER UTILITY FUND, LTD.

 

 

 

By:

Zimmer Partners, LP, its Investment Manager

 

 

 

 

 

By:

/s/ Stuart J. Zimmer

 

 

Name:

Stuart J. Zimmer

 

 

Title:

CEO

 

 

 

 

 

P ZIMMER LTD.

 

 

 

By:

Zimmer Partners, LP, its Investment Manager

 

 

 

 

 

By:

/s/ Stuart J. Zimmer

 

 

Name:

Stuart J. Zimmer

 

 

Title:

CEO

 

--------------------------------------------------------------------------------


 

Schedule A — List of Purchasers and Commitment Amounts

 

Purchaser

 

Purchased Units

 

Commitment Amount

 

AT MLP FUND, LLC

 

796,000

 

$

14,996,640.00

 

Center Coast MLP & Infrastructure Fund

 

398,000

 

$

7,498,320.00

 

ClearBridge Energy MLP Fund Inc.

 

 

 

 

 

ClearBridge Energy MLP Total Return Fund Inc.

 

 

 

 

 

ClearBridge American Energy MLP Fund Inc.

 

 

 

 

 

Subtotal

 

928,500

 

$

17,492,940.00

 

Cohen & Steers Infrastructure Fund, Inc.

 

576,300

 

$

10,857,492.00

 

Cohen & Steers MLP Income and Energy Opportunity Fund, Inc.

 

143,700

 

$

2,707,308.00

 

Cohen & Steers Global Infrastructure Fund, Inc.

 

58,100

 

$

1,094,604.00

 

Cohen & Steers MLP & Energy Opportunity Fund, Inc.

 

17,900

 

$

337,236.00

 

Teacher’s Retirement System of Oklahoma

 

325,000

 

$

6,123,000.00

 

Cushing/Sali MLP Alpha Total Return Insurance Fund Series of Sali
Multi-Series Fund, LP

 

45,000

 

$

847,800.00

 

Goldman Sachs MLP Energy Infrastructure Fund

 

1,592,000

 

$

29,993,280.00

 

Oppenheimer SteelPath Inc. - Select 40 Fund

 

1,250,000

 

$

23,550,000.00

 

Salient MLP Fund, L.P.

 

67,625

 

$

1,274,055.00

 

Salient MLP & Energy Infrastructure Fund II

 

279,792

 

$

5,271,281.28

 

Salient MLP Total Return Fund, L.P.

 

169,321

 

$

3,190,007.64

 

Commonwealth of Pennsylvania Public School Employees’ Retirement System

 

199,262

 

$

3,754,096.08

 

Tinicum L.P.

 

1,259,587

 

$

23,730,619.08

 

TTE CP1 HP Morning, L.P.

 

159,525

 

$

3,005,451.00

 

Tinicum Employees L.P.

 

29,190

 

$

549,939.60

 

Tinicum Parallel L.P.

 

11,198

 

$

210,970.32

 

Tortoise Energy Infrastructure Corporation

 

831,336

 

$

15,662,370.24

 

Tortoise MLP Fund Inc.

 

428,930

 

$

8,081,041.20

 

Tortoise Power and Energy Infrastructure Fund, Inc.

 

28,210

 

$

531,476.40

 

Tortoise Energy Independence Fund, Inc.

 

37,454

 

$

705,633.36

 

Tortoise MLP & Pipeline Fund

 

223,951

 

$

4,219,236.84

 

Tortoise Pipeline & Energy Fund, Inc.

 

41,789

 

$

787,304.76

 

Tortoise VIP MLP & Pipeline Portfolio

 

330

 

$

6,217.20

 

ZP Energy Fund, L.P.

 

 

 

 

 

ZP Master Utility Fund, LTD

 

 

 

 

 

P Zimmer, LTD

 

 

 

 

 

Subtotal

 

3,000,000

 

$

56,520,000.00

 

Total

 

12,898,000

 

$

242,998,320.00

 

 

Schedule A to Common Unit Purchase Agreement

 

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF

 

REGISTRATION RIGHTS AGREEMENT

 

BY AND AMONG

 

ANTERO MIDSTREAM PARTNERS LP

 

AND

 

THE PURCHASERS NAMED ON SCHEDULE A HERETO

 

Exhibit A to Common Unit Purchase Agreement

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

1

 

 

 

Section 1.01

Definitions

1

Section 1.02

Registrable Securities

3

 

 

 

ARTICLE II REGISTRATION RIGHTS

3

 

 

 

Section 2.01

Registration

3

Section 2.02

Piggyback Rights

5

Section 2.03

Delay Rights

7

Section 2.04

Underwritten Offerings

8

Section 2.05

Sale Procedures

8

Section 2.06

Cooperation by Holders

12

Section 2.07

Restrictions on Public Sale by Holders of Registrable Securities

12

Section 2.08

Expenses

12

Section 2.09

Indemnification

13

Section 2.10

Rule 144 Reporting

15

Section 2.11

Transfer or Assignment of Registration Rights

15

Section 2.12

Limitation on Subsequent Registration Rights

16

 

 

 

ARTICLE III MISCELLANEOUS

16

 

 

 

Section 3.01

Communications

16

Section 3.02

Successor and Assigns

17

Section 3.03

Assignment of Rights

17

Section 3.04

Recapitalization, Exchanges, Etc. Affecting the Units

17

Section 3.05

Aggregation of Registrable Securities

17

Section 3.06

Specific Performance

17

Section 3.07

Counterparts

17

Section 3.08

Headings

17

Section 3.09

Governing Law

17

Section 3.10

Severability of Provisions

18

Section 3.11

Entire Agreement

18

Section 3.12

Amendment

18

Section 3.13

No Presumption

18

Section 3.14

Obligations Limited to Parties to Agreement

18

Section 3.15

Independent Nature of Purchaser’s Obligations

18

Section 3.16

Interpretation

19

 

Schedule A — Purchaser List; Notice and Contact Information; Opt-Out Election

 

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of September [  ], 2015, by and among Antero Midstream Partners LP, a
Delaware limited partnership (the “Partnership”), and each of the Persons set
forth on Schedule A to this Agreement (each, a “Purchaser” and collectively, the
“Purchasers”).

 

WHEREAS, this Agreement is made and entered into in connection with the Closing
of the issuance and sale of the Purchased Units pursuant to the Common Unit
Purchase Agreement, dated as of September 17, 2015, by and among the Partnership
and the Purchasers (the “Common Unit Purchase Agreement”); and

 

WHEREAS, the Partnership has agreed to provide the registration and other rights
set forth in this Agreement for the benefit of the Purchasers pursuant to the
Common Unit Purchase Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by each party hereto, the parties hereby agree as
follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.01                             Definitions.  Capitalized terms used
herein without definition shall have the meanings given to them in the Common
Unit Purchase Agreement.  The terms set forth below are used herein as so
defined:

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

“Aggregate Purchase Price” means the product of (i) the Common Unit Price
multiplied by (ii) the aggregate number of Purchased Units purchased by the
Purchasers.

 

“Agreement” has the meaning specified therefor in the introductory paragraph of
this Agreement.

 

“Commission” means the U.S. Securities and Exchange Commission.

 

“Common Unit Price” has the meaning given to such term in the Common Unit
Purchase Agreement.

 

“Common Unit Purchase Agreement” has the meaning specified therefor in the
recitals of this Agreement.

 

1

--------------------------------------------------------------------------------


 

“Effectiveness Period” has the meaning specified therefor in Section 2.01(a) of
this Agreement.

 

“General Partner” means Antero Resources Midstream Management LLC, a Delaware
limited liability company.

 

“Holder” means the record holder of any Registrable Securities.

 

“Included Registrable Securities” has the meaning specified therefor in
Section 2.02(a) of this Agreement.

 

“Liquidated Damages” has the meaning specified therefor in Section 2.01(b) of
this Agreement.

 

“Liquidated Damages Multiplier” means, with respect to a particular Purchaser,
(i) the product of the Common Unit Price multiplied by (ii) the number of
Purchased Units purchased by such Purchaser that may not be disposed of without
restriction and without the need for current public information pursuant to any
section of Rule 144 (or any similar provision then in effect) under the
Securities Act.

 

“Losses” has the meaning specified therefor in Section 2.09(a) of this
Agreement.

 

“Managing Underwriter” means, with respect to any Underwritten Offering, the
book-running lead manager or managers of such Underwritten Offering.

 

“Opt-Out Notice” has the meaning specified therefor in Section 2.02(a) of this
Agreement.

 

“Parity Securities” has the meaning specified therefor in Section 2.02(b) of
this Agreement.

 

“Partnership” has the meaning specified therefor in the introductory paragraph
of this Agreement.

 

“Person” means an individual or a corporation, limited liability company,
partnership, firm, joint venture, trust, unincorporated organization,
association, government agency or political subdivision thereof or other entity.

 

“Purchased Units” has the meaning given to such term in the Common Unit Purchase
Agreement.

 

“Purchaser” and “Purchasers” have the meanings specified therefor in the
introductory paragraph of this Agreement.

 

“Registrable Securities” means (i) the Common Units comprising the Purchased
Units and (ii) any Common Units issued as Liquidated Damages pursuant to
Section 2.01(b) of this Agreement, in each case, as subject to exchange,
substitution or adjustment pursuant to Section

 

2

--------------------------------------------------------------------------------


 

3.04 of this Agreement, all of which Registrable Securities are subject to the
rights provided herein until such rights terminate pursuant to the provisions
hereof.

 

“Registration Expenses” has the meaning specified therefor in Section 2.08(b) of
this Agreement.

 

“Registration Statement” has the meaning specified therefor in
Section 2.01(a) of this Agreement.

 

“Selling Expenses” has the meaning specified therefor in Section 2.08(b) of this
Agreement.

 

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement.

 

“Selling Holder Indemnified Persons” has the meaning specified therefor in
Section 2.09(a) of this Agreement.

 

“Underwritten Offering” means an offering (including an offering pursuant to a
Registration Statement) in which Common Units are sold to an underwriter on a
firm commitment basis for reoffering to the public or an offering that is a
“bought deal” with one or more investment banks.

 

Section 1.02                             Registrable Securities.  Any
Registrable Security will cease to be a Registrable Security (a) when a
registration statement covering such Registrable Security becomes or has been
declared effective by the Commission and such Registrable Security has been sold
or disposed of pursuant to such effective registration statement; (b) when such
Registrable Security has been disposed of pursuant to any section of Rule 144
(or any similar provision then in effect) under the Securities Act; (c) when
such Registrable Security is held by the Partnership or one of its subsidiaries
or Affiliates; (d) when such Registrable Security has been sold or disposed of
in a private transaction in which the transferor’s rights under this Agreement
are not assigned to the transferee of such securities pursuant to Section 2.11
hereof or (e) when such Registrable Security becomes eligible for resale without
restriction and without the need for current public information pursuant to any
section of Rule 144 (or any similar provision then in effect) under the
Securities Act.

 

ARTICLE II
REGISTRATION RIGHTS

 

Section 2.01                             Registration.

 

(a)                                 Effectiveness Deadline.  Following the date
hereof, but no later than 30 days following the Closing Date, the Partnership
shall prepare and file a registration statement under the Securities Act to
permit the public resale of Registrable Securities then outstanding from time to
time as permitted by Rule 415 (or any similar provision then in effect) under
the Securities Act with respect to all of the Registrable Securities (the
“Registration Statement”). The Registration Statement filed pursuant to this
Section 2.01(a) shall be on such appropriate registration form or forms of the
Commission as shall be selected by the Partnership so long as it

 

3

--------------------------------------------------------------------------------


 

permits the continuous offering of the Registrable Securities pursuant to
Rule 415 (or any similar provision then in effect) under the Securities Act at
then-prevailing market prices.  The Partnership shall use its commercially
reasonable efforts to cause the Registration Statement to become effective on or
as soon as practicable after the filing thereof. Any Registration Statement
shall provide for the resale pursuant to any method or combination of methods
legally available to, and requested by, the Holders of any and all Registrable
Securities covered by such Registration Statement.  The Partnership shall use
its commercially reasonable efforts to cause the Registration Statement filed
pursuant to this Section 2.01(a) to be effective, supplemented and amended to
the extent necessary to ensure that it is available for the resale of all
Registrable Securities by the Holders until all Registrable Securities covered
by such Registration Statement have ceased to be Registrable Securities (the
“Effectiveness Period”).  The Registration Statement when effective (including
the documents incorporated therein by reference) will comply as to form in all
material respects with all applicable requirements of the Securities Act and the
Exchange Act and will not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading (in the case of any prospectus contained in
such Registration Statement or documents incorporated therein by reference, in
the light of the circumstances under which a statement is made).  As soon as
practicable following the date that the Registration Statement becomes
effective, but in any event within two (2) Business Days of such date, the
Partnership shall provide the Holders with written notice of the effectiveness
of the Registration Statement.

 

(b)                                 Failure to Go Effective.   If the
Registration Statement required by Section 2.01(a) is not declared effective
within 90 days after the Closing Date, then each Purchaser shall be entitled to
a payment (with respect to the Purchased Units of each such Purchaser), as
liquidated damages and not as a penalty, of 0.25% of the Liquidated Damages
Multiplier per 30-day period, that shall accrue daily, for the first 30 days
following the 90th day, increasing by an additional 0.25% of the Liquidated
Damages Multiplier per 30-day period, that shall accrue daily, for each
subsequent 30 days, up to a maximum of 1.00% of the Liquidated Damages
Multiplier per 30-day period (the “Liquidated Damages”). The Liquidated Damages
payable pursuant to the immediately preceding sentence shall be payable within
ten (10) Business Days after the end of each such 30-day period. 
Notwithstanding anything to the contrary contained herein, in no event shall the
aggregate of all Liquidated Damages payable by the Partnership hereunder exceed
5.00% of the Aggregate Purchase Price.  Any Liquidated Damages shall be paid to
each Purchaser in immediately available funds; provided, however, if the
Partnership certifies that it is unable to pay Liquidated Damages in cash
because such payment would result in a breach of or constitute a default under a
credit facility or other debt instrument, then the Partnership shall pay such
Liquidated Damages using as much cash as is permitted without causing a breach
of or default under such credit facility or other debt instrument and shall pay
the balance of any such Liquidated Damages in kind in the form of the issuance
of additional Common Units. Upon any issuance of Common Units as Liquidated
Damages, the Partnership shall promptly (i) prepare and file an amendment to the
Registration Statement prior to its effectiveness adding such Common Units to
such Registration Statement as additional Registrable Securities and
(ii) prepare and file a supplemental listing application with the NYSE (or such
other national securities exchange on which the Common Units are then-listed and
traded) to list such additional Common Units. The determination of the number of
Common Units to be issued as Liquidated Damages shall be equal to quotient of
(i) the dollar amount of the balance of such Liquidated Damages due to each such
Purchaser divided by (ii) the volume-weighted average

 

4

--------------------------------------------------------------------------------


 

trading price of the Common Units on the NYSE, or any other national securities
exchange on which the Common Units are then-traded, for the ten (10) trading
days ending on the first trading day immediately preceding the date on which the
Liquidated Damages payment is due, less a discount to such average closing price
of 2.00%.  The payment of Liquidated Damages to a Purchaser shall cease at the
earlier of (i) the Registration Statement becoming effective or (ii) when such
Purchaser no longer holds Registrable Securities, assuming that each Holder is
not an Affiliate of the Partnership, and any payment of Liquidated Damages shall
be prorated for any period of less than 30 days in which the payment of
Liquidated Damages ceases.  If the Partnership is unable to cause a Registration
Statement to go effective within 90 days after the Closing Date as a result of
an acquisition, merger, reorganization, disposition or other similar
transaction, then the Partnership may request a waiver of the Liquidated
Damages, and each Purchaser may individually grant or withhold its consent to
such request in its discretion.

 

(c)                                  Termination of Purchaser’s Rights. A
Purchaser’s rights (and any transferee’s rights pursuant to Section 2.11 of this
Agreement) under this Section 2.01 shall terminate upon the termination of the
Effectiveness Period.

 

Section 2.02                             Piggyback Rights.

 

(a)                                 Participation.  If the Partnership proposes
to file (i) a shelf registration statement other than the Registration Statement
contemplated by Section 2.01(a), (ii) a prospectus supplement to an effective
shelf registration statement, other than the Registration Statement contemplated
by Section 2.01(a) of this Agreement and Holders may be included without the
filing of a post-effective amendment thereto, or (iii) a registration statement,
other than a shelf registration statement, in each case, for the sale of Common
Units in an Underwritten Offering for its own account and/or another Person,
then as soon as practicable following the engagement of counsel by the
Partnership to prepare the documents to be used in connection with an
Underwritten Offering, the Partnership shall give notice (including, but not
limited to, notification by electronic mail) of such proposed Underwritten
Offering to each Holder (together with its Affiliates) holding at least $15
million of the then-outstanding Registrable Securities (based on the Common Unit
Price) and such notice shall offer such Holders the opportunity to include in
such Underwritten Offering such number of Registrable Securities (the “Included
Registrable Securities”) as each such Holder may request in writing; provided,
however, that if the Partnership has been advised by the Managing Underwriter
that the inclusion of Registrable Securities for sale for the benefit of the
Holders will have an adverse effect on the price, timing or distribution of the
Common Units in the Underwritten Offering, then (A) if no Registrable Securities
can be included in the Underwritten Offering in the opinion of the Managing
Underwriter, the Partnership shall not be required to offer such opportunity to
the Holders or (B) if any Registrable Securities can be included in the
Underwritten Offering in the opinion of the Managing Underwriter, then the
amount of Registrable Securities to be offered for the accounts of Holders shall
be determined based on the provisions of Section 2.02(b).  Any notice required
to be provided in this Section 2.02(a) to Holders shall be provided on a
Business Day pursuant to Section 3.01 hereof and receipt of such notice shall be
confirmed by the Holder.  Each such Holder shall then have two (2) Business Days
(or one (1) Business Day in connection with any overnight or bought Underwritten
Offering) after notice has been delivered to request in writing the inclusion of
Registrable Securities in the Underwritten Offering.  If no written request for
inclusion from a Holder is received within the specified time, each such Holder
shall have no

 

5

--------------------------------------------------------------------------------


 

further right to participate in such Underwritten Offering.  If, at any time
after giving written notice of its intention to undertake an Underwritten
Offering and prior to the closing of such Underwritten Offering, the Partnership
shall determine for any reason not to undertake or to delay such Underwritten
Offering, the Partnership may, at its election, give written notice of such
determination to the Selling Holders and, (x) in the case of a determination not
to undertake such Underwritten Offering, shall be relieved of its obligation to
sell any Included Registrable Securities in connection with such terminated
Underwritten Offering, and (y) in the case of a determination to delay such
Underwritten Offering, shall be permitted to delay offering any Included
Registrable Securities for the same period as the delay in the Underwritten
Offering.  Any Selling Holder shall have the right to withdraw such Selling
Holder’s request for inclusion of such Selling Holder’s Registrable Securities
in such Underwritten Offering by giving written notice to the Partnership of
such withdrawal at or prior to the time of pricing of such Underwritten
Offering.  Any Holder may deliver written notice (an “Opt-Out Notice”) to the
Partnership requesting that such Holder not receive notice from the Partnership
of any proposed Underwritten Offering; provided, however, that such Holder may
later revoke any such Opt-Out Notice in writing.  Following receipt of an
Opt-Out Notice from a Holder (unless subsequently revoked), the Partnership
shall not be required to deliver any notice to such Holder pursuant to this
Section 2.02(a) and such Holder shall no longer be entitled to participate in
Underwritten Offerings by the Partnership pursuant to this Section 2.02(a).  The
Holders indicated on Schedule A hereto as having opted out shall each be deemed
to have delivered an Opt-Out Notice as of the date hereof.

 

(b)                                 Priority.  If the Managing Underwriter or
Underwriters of any proposed Underwritten Offering advises the Partnership that
the total amount of Registrable Securities that the Selling Holders and any
other Persons intend to include in such offering exceeds the number that can be
sold in such offering without being likely to have an adverse effect on the
price, timing or distribution of the Common Units offered or the market for the
Common Units, then the Common Units to be included in such Underwritten Offering
shall include the number of Registrable Securities that such Managing
Underwriter or Underwriters advises the Partnership can be sold without having
such adverse effect, with such number to be allocated (i) first, to the
Partnership and (ii) second, pro rata among the Selling Holders who have
requested participation in such Underwritten Offering and any other holder of
securities of the Partnership having rights of registration that are neither
expressly senior nor subordinated to the Registrable Securities (the “Parity
Securities”).  The pro rata allocations for each Selling Holder who has
requested participation in such Underwritten Offering shall be the product of
(a) the aggregate number of Registrable Securities proposed to be sold in such
Underwritten Offering multiplied by (b) the fraction derived by dividing (x) the
number of Registrable Securities owned on the Closing Date by such Selling
Holder by (y) the aggregate number of Registrable Securities owned on the
Closing Date by all Selling Holders plus the aggregate number of Parity
Securities owned on the Closing Date by all holders of Parity Securities that
are participating in the Underwritten Offering.

 

(c)                                  Termination of Piggyback Registration
Rights.  Each Holder’s rights under this Section 2.02 shall terminate upon such
Holder (together with its Affiliates) ceasing to hold at least $15 million of
Registrable Securities (based on the Common Unit Price).  Each Holder shall
notify the Partnership in writing when such Holder holds less than $15 million
of Registrable Securities (based on the Common Unit Price).

 

6

--------------------------------------------------------------------------------


 

Section 2.03                             Delay Rights.

 

Notwithstanding anything to the contrary contained herein, the Partnership may,
upon written notice to any Selling Holder whose Registrable Securities are
included in the Registration Statement or other registration statement
contemplated by this Agreement, suspend such Selling Holder’s use of any
prospectus which is a part of the Registration Statement or other registration
statement contemplated by this Agreement (in which event the Selling Holder
shall discontinue sales of the Registrable Securities pursuant to the
Registration Statement or such other registration statement but may settle any
previously made sales of Registrable Securities) if (i) the Partnership is
pursuing an acquisition, merger, reorganization, disposition, financing or other
similar transaction and the Partnership determines in good faith that the
Partnership’s ability to pursue or consummate such a transaction would be
materially adversely affected by any required disclosure of such transaction in
the Registration Statement or such other registration statement or (ii) the
Partnership has experienced some other material non-public event, the disclosure
of which at such time, in the good faith judgment of the Partnership, would
materially adversely affect the Partnership; provided, however, in no event
shall the Selling Holders be suspended from selling Registrable Securities
pursuant to the Registration Statement or such other registration statement for
a period that exceeds an aggregate of 60 days in any 180-day period or 105 days
in any 365-day period, in each case, exclusive of days covered by any lock-up
agreement executed by a Selling Holder in connection with any Underwritten
Offering.  Upon disclosure of such information or the termination of the
condition described above, the Partnership shall provide prompt notice to the
Selling Holders whose Registrable Securities are included in the Registration
Statement or other registration statement contemplated by this Agreement, and
shall promptly terminate any suspension of sales it has put into effect and
shall take such other reasonable actions to permit registered sales of
Registrable Securities as contemplated in this Agreement.

 

If (i) the Selling Holders shall be prohibited from selling their Registrable
Securities under the Registration Statement or other registration statement
contemplated by this Agreement as a result of a suspension pursuant to the
immediately preceding paragraph in excess of the periods permitted therein or
(ii) the Registration Statement or other registration statement contemplated by
this Agreement is filed and declared effective but, during the Effectiveness
Period, shall thereafter cease to be effective or fail to be usable for its
intended purpose without being succeeded within 30 Business Days by a
post-effective amendment thereto, a supplement to the prospectus or a report
filed with the Commission pursuant to Section 13(a), 13(c), 14 or l5(d) of the
Exchange Act, then, until the suspension is lifted or a post-effective
amendment, supplement or report is filed with the Commission, but not including
any day on which a suspension is lifted or such amendment, supplement or report
is filed and declared effective, if applicable, the Partnership shall pay the
Selling Holders an amount equal to the Liquidated Damages, following the earlier
of (x) the date on which the suspension period exceeded the permitted period and
(y) the thirty-first (31st) Business Day after the Registration Statement or
other registration statement contemplated by this Agreement ceased to be
effective or failed to be useable for its intended purposes, as liquidated
damages and not as a penalty (for purposes of calculating Liquidated Damages,
the date in (x) or (y) above shall be deemed the “90th day,” as used in the
definition of Liquidated Damages).  For purposes of this paragraph, a suspension
shall be deemed lifted on the date that notice that the suspension has been
terminated is delivered to the Selling Holders.  Liquidated Damages pursuant to
this paragraph shall cease to accrue

 

7

--------------------------------------------------------------------------------


 

upon the Purchased Units held of record by such Holder becoming eligible for
resale without restriction and without the need for current public information
under any section of Rule 144 (or any similar provision then in effect) under
the Securities Act, assuming that such Holder is not an Affiliate of the
Partnership, and any payment of Liquidated Damages shall be prorated for any
period of less than 30 days in which the payment of Liquidated Damages ceases.

 

Section 2.04                             Underwritten Offerings.

 

(a)                                 General Procedures.  In connection with any
Underwritten Offering under this Agreement, the Partnership shall be entitled to
select the Managing Underwriter or Underwriters.  In connection with an
Underwritten Offering contemplated by this Agreement in which a Selling Holder
participates, each Selling Holder and the Partnership shall be obligated to
enter into an underwriting agreement that contains such representations,
covenants, indemnities and other rights and obligations as are customary in
underwriting agreements for firm commitment offerings of securities.  No Selling
Holder may participate in such Underwritten Offering unless such Selling Holder
agrees to sell its Registrable Securities on the basis provided in such
underwriting agreement and completes and executes all questionnaires, powers of
attorney, indemnities and other documents reasonably required under the terms of
such underwriting agreement.  Each Selling Holder may, at its option, require
that any or all of the representations and warranties by, and the other
agreements on the part of, the Partnership to and for the benefit of such
underwriters also be made to and for such Selling Holder’s benefit and that any
or all of the conditions precedent to the obligations of such underwriters under
such underwriting agreement also be conditions precedent to its obligations.  No
Selling Holder shall be required to make any representations or warranties to or
agreements with the Partnership or the underwriters other than representations,
warranties or agreements regarding such Selling Holder, its authority to enter
into such underwriting agreement and to sell, and its ownership of, the
securities being registered on its behalf, its intended method of distribution
and any other representation required by Law.  If any Selling Holder disapproves
of the terms of an underwriting, such Selling Holder may elect to withdraw
therefrom by notice to the Partnership and the Managing Underwriter; provided,
however, that such withdrawal must be made up to and including the time of
pricing of such Underwritten Offering.  No such withdrawal or abandonment shall
affect the Partnership’s obligation to pay Registration Expenses.  The
Partnership’s management may but shall not be required to participate in a
roadshow or similar marketing effort in connection with any Underwritten
Offering.

 

(b)                                 No Demand Rights.  Notwithstanding any other
provision of this Agreement, no Holder shall be entitled to any “demand” rights
or similar rights that would require the Partnership to effect an Underwritten
Offering solely on behalf of the Holders.

 

Section 2.05                             Sale Procedures.  In connection with
its obligations under this Article II, the Partnership will, as expeditiously as
possible:

 

(a)                                 prepare and file with the Commission such
amendments and supplements to the Registration Statement and the prospectus and
any prospectus supplement used in connection therewith as may be necessary to
keep the Registration Statement effective for the Effectiveness Period and as
may be necessary to comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities covered by the
Registration Statement;

 

8

--------------------------------------------------------------------------------


 

(b)                                 if a prospectus or prospectus supplement
will be used in connection with the marketing of an Underwritten Offering from
the Registration Statement and the Managing Underwriter at any time shall notify
the Partnership in writing that, in the sole judgment of such Managing
Underwriter, inclusion of detailed information to be used in such prospectus or
prospectus supplement is of material importance to the success of the
Underwritten Offering of such Registrable Securities, the Partnership shall use
its commercially reasonable efforts to include such information in such
prospectus or prospectus supplement;

 

(c)                                  furnish to each Selling Holder (i) as far
in advance as reasonably practicable before filing the Registration Statement or
any other registration statement contemplated by this Agreement or any
supplement or amendment thereto, upon request, copies of reasonably complete
drafts of all such documents proposed to be filed (including exhibits and each
document incorporated by reference therein to the extent then required by the
rules and regulations of the Commission), and provide each such Selling Holder
the opportunity to object to any information pertaining to such Selling Holder
and its plan of distribution that is contained therein and make the corrections
reasonably requested by such Selling Holder with respect to such information
prior to filing the Registration Statement or such other registration statement
or supplement or amendment thereto, and (ii) such number of copies of the
Registration Statement or such other registration statement and the prospectus
and any prospectus supplement included therein and any supplements and
amendments thereto as such Selling Holder may reasonably request in order to
facilitate the public sale or other disposition of the Registrable Securities
covered by such Registration Statement or other registration statement;

 

(d)                                 if applicable, use its commercially
reasonable efforts to register or qualify the Registrable Securities covered by
the Registration Statement or any other registration statement contemplated by
this Agreement under the securities or blue sky laws of such jurisdictions as
the Selling Holders or, in the case of an Underwritten Offering, the Managing
Underwriter, shall reasonably request; provided, however, that the Partnership
will not be required to qualify generally to transact business in any
jurisdiction where it is not then required to so qualify or to take any action
that would subject it to general service of process in any such jurisdiction
where it is not then so subject;

 

(e)                                  promptly notify each Selling Holder, at any
time when a prospectus relating thereto is required to be delivered by any of
them under the Securities Act, of (i) the filing of the Registration Statement
or any other registration statement contemplated by this Agreement or any
prospectus or prospectus supplement to be used in connection therewith, or any
amendment or supplement thereto, and, with respect to such Registration
Statement or any such other registration statement or any post-effective
amendment thereto, when the same has become effective; and (ii) the receipt of
any written comments from the Commission with respect to any filing referred to
in clause (i) and any written request by the Commission for amendments or
supplements to the Registration Statement or any such other registration
statement or any prospectus or prospectus supplement thereto;

 

(f)                                   promptly notify each Selling Holder of
(i) the happening of any event as a result of which the prospectus or prospectus
supplement contained in the Registration Statement or any other registration
statement contemplated by this Agreement, as then in effect, includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or

 

9

--------------------------------------------------------------------------------


 

necessary to make the statements therein not misleading (in the case of any
prospectus or prospectus supplement contained therein, in the light of the
circumstances under which such statement is made); (ii) the issuance or express
threat of issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or any other registration statement
contemplated by this Agreement, or the initiation of any proceedings for that
purpose; or (iii) the receipt by the Partnership of any notification with
respect to the suspension of the qualification of any Registrable Securities for
sale under the applicable securities or blue sky laws of any jurisdiction. 
Following the provision of such notice, the Partnership agrees, subject to
Section 2.03 of this Agreement, to as promptly as practicable amend or
supplement the prospectus or prospectus supplement or take other appropriate
action so that the prospectus or prospectus supplement does not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading in
the light of the circumstances then existing and to take such other commercially
reasonable action as is necessary to remove a stop order, suspension, threat
thereof or proceedings related thereto;

 

(g)                                  upon request and subject to appropriate
confidentiality obligations, furnish to each Selling Holder copies of any and
all transmittal letters or other correspondence with the Commission or any other
governmental agency or self-regulatory body or other body having jurisdiction
(including any domestic or foreign securities exchange) relating to such
offering of Registrable Securities;

 

(h)                                 in the case of an Underwritten Offering,
furnish upon request, (i) an opinion of counsel for the Partnership dated the
date of the closing under the underwriting agreement and (ii) a “comfort”
letter, dated the pricing date of such Underwritten Offering and a letter of
like kind dated the date of the closing under the underwriting agreement, in
each case, signed by the independent public accountants who have certified the
Partnership’s financial statements included or incorporated by reference into
the applicable registration statement, and each of the opinion and the “comfort”
letter shall be in customary form and covering substantially the same matters
with respect to such registration statement (and the prospectus and any
prospectus supplement included therein) as have been customarily covered in
opinions of issuer’s counsel and in accountants’ letters delivered to the
underwriters in Underwritten Offerings of securities by the Partnership and such
other matters as such underwriters and Selling Holders may reasonably request;

 

(i)                                     otherwise use its commercially
reasonable efforts to comply with all applicable rules and regulations of the
Commission, and make available to its security holders, as soon as reasonably
practicable, an earnings statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 promulgated
thereunder;

 

(j)                                    make available to the appropriate
representatives of the Managing Underwriter and Selling Holders access to such
information and Partnership personnel as is reasonable and customary to enable
such parties to establish a due diligence defense under the Securities Act;
provided, that the Partnership need not disclose any non-public information to
any such representative unless and until such representative has entered into a
confidentiality agreement with the Partnership;

 

10

--------------------------------------------------------------------------------


 

(k)                                 cause all such Registrable Securities
registered pursuant to this Agreement to be listed on each securities exchange
or nationally recognized quotation system on which similar securities issued by
the Partnership are then listed;

 

(l)                                     use its commercially reasonable efforts
to cause the Registrable Securities to be registered with or approved by such
other governmental agencies or authorities as may be necessary by virtue of the
business and operations of the Partnership to enable the Selling Holders to
consummate the disposition of such Registrable Securities;

 

(m)                             provide a transfer agent and registrar for all
Registrable Securities covered by such registration statement not later than the
effective date of such registration statement;

 

(n)                                 enter into customary agreements and take
such other actions as are reasonably requested by the Selling Holders or the
underwriters, if any, in order to expedite or facilitate the disposition of such
Registrable Securities; and

 

(o)                                 if requested by a Selling Holder,
(i) incorporate in a prospectus or prospectus supplement or post-effective
amendment to the Registration Statement or any other registration statement
contemplated by this Agreement such information as such Selling Holder
reasonably requests to be included therein relating to the sale and distribution
of Registrable Securities, including information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering and (ii) make all required filings of such prospectus or
prospectus supplement or post-effective amendment after being notified of the
matters to be incorporated in such prospectus or prospectus supplement or
post-effective amendment.

 

The Partnership shall not name a Holder as an underwriter as defined in
Section 2(a)(11) of the Securities Act in any registration statement without
such Holder’s consent. If the staff of the Commission requires the Partnership
to name any Holder as an underwriter as defined in Section 2(a)(11) of the
Securities Act, or the Partnership deems it advisable, on the advice of counsel,
to so name any Holder, and such Holder does not consent thereto, then such
Holder’s Registrable Securities shall not be included on the Registration
Statement (or any other registration statement contemplated by this Agreement),
such Holder shall no longer be entitled to receive Liquidated Damages under this
Agreement with respect thereto, the Partnership shall have no further
obligations hereunder with respect to Registrable Securities held by such Holder
and such Holder shall be deemed to have terminated this Agreement with respect
to such Holder.

 

Each Selling Holder, upon receipt of notice from the Partnership of the
happening of any event of the kind described in subsection (f) of this
Section 2.05, shall forthwith discontinue offers and sales of the Registrable
Securities by means of a prospectus or prospectus supplement until such Selling
Holder’s receipt of the copies of the supplemented or amended prospectus or
prospectus supplement contemplated by subsection (f) of this Section 2.05 or
until it is advised in writing by the Partnership that the use of the prospectus
or prospectus supplement may be resumed and has received copies of any
additional or supplemental filings incorporated by reference in the prospectus
or prospectus supplement, and, if so directed by the Partnership, such Selling
Holder will, or will request the Managing Underwriter(s), if any, to deliver to
the Partnership (at the Partnership’s expense) all copies in their possession or
control, other than

 

11

--------------------------------------------------------------------------------


 

permanent file copies then in such Selling Holder’s possession, of the
prospectus or prospectus supplement covering such Registrable Securities current
at the time of receipt of such notice.

 

Section 2.06                             Cooperation by Holders.  The
Partnership shall have no obligation to include in the Registration Statement,
or in an Underwritten Offering pursuant to Section 2.02(a), Registrable
Securities of a Holder who has failed to timely furnish such information that
the Partnership determines, after consultation with its counsel, is reasonably
required in order for the registration statement or prospectus or prospectus
supplement, as applicable, to comply with the Securities Act.

 

Section 2.07                             Restrictions on Public Sale by Holders
of Registrable Securities.  Each Holder of Registrable Securities agrees, if
requested by the underwriters of an Underwritten Offering, to enter into a
customary letter agreement with such underwriters providing such Holder will not
effect any public sale or distribution of Registrable Securities during the 60
calendar day period beginning on the date of a prospectus or prospectus
supplement filed with the Commission with respect to the pricing of any
Underwritten Offering, provided that (i) the duration of the foregoing
restrictions shall be no longer than the duration of the shortest restriction
generally imposed by the underwriters on the Partnership or the officers,
directors or any other Affiliate of the Partnership on whom a restriction is
imposed and (ii) the restrictions set forth in this Section 2.07 shall not apply
to any Registrable Securities that are included in such Underwritten Offering by
such Holder. In addition, this Section 2.07 shall not apply to any Holder that
is not entitled to participate in such Underwritten Offering, whether because
such Holder delivered an Opt-Out Notice prior to receiving notice of the
Underwritten Offering or because such Holder holds less than $15 million of the
then-outstanding Registrable Securities.

 

Section 2.08                             Expenses.

 

(a)                                 Expenses.  The Partnership will pay all
reasonable Registration Expenses as determined in good faith, including, in the
case of an Underwritten Offering, whether or not any sale is made pursuant to
such Underwritten Offering.  Each Selling Holder shall pay its pro rata share of
all Selling Expenses in connection with any sale of its Registrable Securities
hereunder.  In addition, except as otherwise provided in Section 2.09 hereof,
the Partnership shall not be responsible for professional fees incurred by
Holders in connection with the exercise of such Holders’ rights hereunder.

 

(b)                                 Certain Definitions.  “Registration
Expenses” means all expenses incident to the Partnership’s performance under or
compliance with this Agreement to effect the registration of Registrable
Securities on the Registration Statement pursuant to Section 2.01(a) or an
Underwritten Offering covered under this Agreement, and the disposition of such
Registrable Securities, including, without limitation, all registration, filing,
securities exchange listing and NYSE fees, all registration, filing,
qualification and other fees and expenses of complying with securities or blue
sky laws, fees of the Financial Industry Regulatory Authority, fees of transfer
agents and registrars, all word processing, duplicating and printing expenses,
any transfer taxes and the fees and disbursements of counsel and independent
public accountants for the Partnership, including the expenses of any special
audits or “comfort” letters required by or incident to such performance and
compliance.  “Selling Expenses” means all underwriting fees,

 

12

--------------------------------------------------------------------------------


 

discounts and selling commissions or similar fees or arrangements allocable to
the sale of the Registrable Securities.

 

Section 2.09                             Indemnification.

 

(a)                                 By the Partnership.  In the event of a
registration of any Registrable Securities under the Securities Act pursuant to
this Agreement, the Partnership will indemnify and hold harmless each Selling
Holder thereunder, its directors, officers, employees and agents and each
Person, if any, who controls such Selling Holder within the meaning of the
Securities Act and the Exchange Act, and its directors, officers, employees or
agents (collectively, the “Selling Holder Indemnified Persons”), against any
losses, claims, damages, expenses or liabilities (including reasonable
attorneys’ fees and expenses) (collectively, “Losses”), joint or several, to
which such Selling Holder Indemnified Person may become subject under the
Securities Act, the Exchange Act or otherwise, insofar as such Losses (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact (in the case of any prospectus or prospectus supplement, in
the light of the circumstances under which such statement is made) contained in
the Registration Statement or any other registration statement contemplated by
this Agreement, any preliminary prospectus, preliminary prospectus supplement,
free writing prospectus or final prospectus or prospectus supplement contained
therein, or any amendment or supplement thereof, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein (in the case of
a prospectus or prospectus supplement, in the light of the circumstances under
which they were made) not misleading, and will reimburse each such Selling
Holder Indemnified Person for any legal or other expenses reasonably incurred by
them in connection with investigating or defending any such Loss or actions or
proceedings; provided, however, that the Partnership will not be liable in any
such case if and to the extent that any such Loss arises out of or is based upon
an untrue statement or alleged untrue statement or omission or alleged omission
so made in conformity with information furnished by such Selling Holder
Indemnified Person in writing specifically for use in the Registration Statement
or such other registration statement contemplated by this Agreement, any
preliminary prospectus, preliminary prospectus supplement, free writing
prospectus, or final prospectus or prospectus supplement contained therein, or
any amendment or supplement thereof.  Such indemnity shall remain in full force
and effect regardless of any investigation made by or on behalf of such Selling
Holder Indemnified Person, and shall survive the transfer of such securities by
such Selling Holder.

 

(b)                                 By Each Selling Holder.  Each Selling Holder
agrees severally and not jointly to indemnify and hold harmless the Partnership,
the General Partner, its directors, officers, employees and agents and each
Person, if any, who controls the Partnership within the meaning of the
Securities Act or of the Exchange Act, and its directors, officers, employees
and agents, to the same extent as the foregoing indemnity from the Partnership
to the Selling Holders, but only with respect to information regarding such
Selling Holder furnished in writing by or on behalf of such Selling Holder
expressly for inclusion in the Registration Statement or any other registration
statement contemplated by this Agreement, any preliminary prospectus,
preliminary prospectus supplement, free writing prospectus or final prospectus
or prospectus supplement contained therein, or any amendment or supplement
thereof; provided, however, that the liability of each Selling Holder shall not
be greater in amount than the dollar amount of the proceeds (net

 

13

--------------------------------------------------------------------------------


 

of any Selling Expenses) received by such Selling Holder from the sale of the
Registrable Securities giving rise to such indemnification.

 

(c)                                  Notice.  Promptly after receipt by an
indemnified party hereunder of notice of the commencement of any action, such
indemnified party shall, if a claim in respect thereof is to be made against the
indemnifying party hereunder, notify the indemnifying party in writing thereof,
but the omission so to notify the indemnifying party shall not relieve it from
any liability that it may have to any indemnified party other than under this
Section 2.09.  In any action brought against any indemnified party, it shall
notify the indemnifying party of the commencement thereof.  The indemnifying
party shall be entitled to participate in and, to the extent it shall wish, to
assume and undertake the defense thereof with counsel reasonably satisfactory to
such indemnified party and, after notice from the indemnifying party to such
indemnified party of its election so to assume and undertake the defense
thereof, the indemnifying party shall not be liable to such indemnified party
under this Section 2.09 for any legal expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation and of liaison with counsel so selected; provided,
however, that, (i) if the indemnifying party has failed to assume the defense or
employ counsel reasonably acceptable to the indemnified party or (ii) if the
defendants in any such action include both the indemnified party and the
indemnifying party and counsel to the indemnified party shall have concluded
that there may be reasonable defenses available to the indemnified party that
are different from or additional to those available to the indemnifying party,
or if the interests of the indemnified party reasonably may be deemed to
conflict with the interests of the indemnifying party, then the indemnified
party shall have the right to select a separate counsel and to assume such legal
defense and otherwise to participate in the defense of such action, with the
reasonable expenses and fees of such separate counsel and other reasonable
expenses related to such participation to be reimbursed by the indemnifying
party as incurred.  Notwithstanding any other provision of this Agreement, no
indemnifying party shall settle any action brought against any indemnified party
with respect to which such indemnified party is entitled to indemnification
hereunder without the consent of the indemnified party, unless the settlement
thereof imposes no liability or obligation on, and includes a complete and
unconditional release from all liability of, the indemnified party.

 

(d)                                 Contribution.  If the indemnification
provided for in this Section 2.09 is held by a court or government agency of
competent jurisdiction to be unavailable to any indemnified party or is
insufficient to hold them harmless in respect of any Losses, then each such
indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of such Loss in such proportion as is appropriate to reflect the relative fault
of the indemnifying party on the one hand and of such indemnified party on the
other in connection with the statements or omissions that resulted in such
Losses, as well as any other relevant equitable considerations; provided,
however, that in no event shall such Selling Holder be required to contribute an
aggregate amount in excess of the dollar amount of proceeds (net of Selling
Expenses) received by such Selling Holder from the sale of Registrable
Securities giving rise to such indemnification.  The relative fault of the
indemnifying party on the one hand and the indemnified party on the other shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact has been made by, or relates to, information supplied by such
party, and the parties’ relative intent, knowledge, access to information and
opportunity to

 

14

--------------------------------------------------------------------------------


 

correct or prevent such statement or omission.  The parties hereto agree that it
would not be just and equitable if contributions pursuant to this paragraph were
to be determined by pro rata allocation or by any other method of allocation
that does not take account of the equitable considerations referred to herein. 
The amount paid by an indemnified party as a result of the Losses referred to in
the first sentence of this paragraph shall be deemed to include any legal and
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any Loss that is the subject of this paragraph.  No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who is not guilty of such fraudulent misrepresentation.

 

(e)                                  Other Indemnification.  The provisions of
this Section 2.09 shall be in addition to any other rights to indemnification or
contribution that an indemnified party may have pursuant to law, equity,
contract or otherwise.

 

Section 2.10                             Rule 144 Reporting.  With a view to
making available the benefits of certain rules and regulations of the Commission
that may permit the sale of the Registrable Securities to the public without
registration, the Partnership agrees to:

 

(a)                                 use its commercially reasonable efforts to
make and keep public information regarding the Partnership available, as those
terms are understood and defined in Rule 144 under the Securities Act, at all
times from and after the date hereof;

 

(b)                                 use its commercially reasonable efforts to
file with the Commission in a timely manner all reports and other documents
required of the Partnership under the Securities Act and the Exchange Act at all
times from and after the date hereof; and

 

(c)                                  so long as a Holder owns any Registrable
Securities, furnish (i) to the extent accurate, forthwith upon request, a
written statement of the Partnership that it has complied with the reporting
requirements of Rule 144 under the Securities Act, and (ii) unless otherwise
available via EDGAR, to such Holder forthwith upon request a copy of the most
recent annual or quarterly report of the Partnership, and such other reports and
documents so filed as such Holder may reasonably request in availing itself of
any rule or regulation of the Commission allowing such Holder to sell any such
securities without registration.

 

Solely for purposes of this Section 2.10, the term “Registrable Securities”
shall be read without regard to the limitation set forth in Section 1.02(e).

 

Section 2.11                             Transfer or Assignment of Registration
Rights.  The rights to cause the Partnership to register Registrable Securities
granted to the Purchasers by the Partnership under this Article II may be
transferred or assigned by any Purchaser to one or more transferees or assignees
of Registrable Securities; provided, however, that (a) unless the transferee or
assignee is an Affiliate of, and after such transfer or assignment continues to
be an Affiliate of, such Purchaser, the amount of Registrable Securities
transferred or assigned to such transferee or assignee shall represent at least
$15 million of Registrable Securities (based on the Common Unit Price), (b) the
Partnership is given written notice prior to any said transfer or assignment,
stating the name and address of each such transferee or assignee and identifying
the securities with respect to which such registration rights are being
transferred or assigned, (c) each such

 

15

--------------------------------------------------------------------------------


 

transferee or assignee assumes in writing responsibility for its portion of the
obligations of such Purchaser under this Agreement and (d) the transferor or
assignor is not relieved of any obligations or liabilities hereunder arising out
of events occurring prior to such transfer.

 

Section 2.12                             Limitation on Subsequent Registration
Rights.  From and after the date hereof, the Partnership shall not, without the
prior written consent of the Holders of a majority of the Registrable
Securities, enter into any agreement with any current or future holder of any
securities of the Partnership that would allow such current or future holder to
require the Partnership to include securities in any registration statement
filed by the Partnership on a basis other than pari passu with, or expressly
subordinate to the rights of, the Holders of Registrable Securities hereunder.

 

ARTICLE III
MISCELLANEOUS

 

Section 3.01                             Communications.  All notices and other
communications provided for or permitted hereunder shall be made in writing by
facsimile, electronic mail, courier service or personal delivery:

 

(a)                                 if to a Purchaser, to the respective address
listed on Schedule A hereof;

 

(b)                                 if to a transferee of a Purchaser, to such
Holder at the address provided pursuant to Section 2.11 above; and

 

(c)                                  if to the Partnership:

 

Antero Midstream Partners LP
1615 Wynkoop Street

Denver, Colorado 80202

Attention:  Glen C. Warren, Jr.
Facsimile: (303) 357-7315)

 

with a copy to:

 

Vinson & Elkins L.L.P.

1001 Fannin Street

Suite 2500

Houston, Texas 77002

Attention: W. Matthew Strock
Facsimile: (713) 615-5650

 

All such notices and communications shall be deemed to have been received at the
time delivered by hand, if personally delivered; when receipt acknowledged, if
sent via facsimile or sent via Internet electronic mail; and when actually
received, if sent by courier service or any other means.

 

16

--------------------------------------------------------------------------------


 

Section 3.02                             Successor and Assigns.  This Agreement
shall inure to the benefit of and be binding upon the successors and permitted
assigns of each of the parties, including subsequent Holders of Registrable
Securities to the extent permitted herein.

 

Section 3.03                             Assignment of Rights.  All or any
portion of the rights and obligations of any Purchaser under this Agreement may
be transferred or assigned by such Purchaser only in accordance with
Section 2.11 hereof.

 

Section 3.04                             Recapitalization, Exchanges, Etc.
Affecting the Units.  The provisions of this Agreement shall apply to the full
extent set forth herein with respect to any and all units of the Partnership or
any successor or assign of the Partnership (whether by merger, consolidation,
sale of assets or otherwise) that may be issued in respect of, in exchange for
or in substitution of, the Registrable Securities, and shall be appropriately
adjusted for combinations, unit splits, recapitalizations, pro rata
distributions of units and the like occurring after the date of this Agreement.

 

Section 3.05                             Aggregation of Registrable Securities
.  All Registrable Securities held or acquired by Persons who are Affiliates of
one another shall be aggregated together for the purpose of determining the
availability of any rights and applicability of any obligations under this
Agreement.

 

Section 3.06                             Specific Performance.  Damages in the
event of breach of this Agreement by a party hereto may be difficult, if not
impossible, to ascertain, and it is therefore agreed that each such Person, in
addition to and without limiting any other remedy or right it may have, will
have the right to an injunction or other equitable relief in any court of
competent jurisdiction, enjoining any such breach, and enforcing specifically
the terms and provisions hereof, and each of the parties hereto hereby waives
any and all defenses it may have on the ground of lack of jurisdiction or
competence of the court to grant such an injunction or other equitable relief. 
The existence of this right will not preclude any such Person from pursuing any
other rights and remedies at law or in equity that such Person may have.

 

Section 3.07                             Counterparts.  This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which counterparts, when so executed and
delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute but one and the same Agreement. In the event
that any signature is delivered by facsimile transmission or by e-mail delivery
of a “.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.

 

Section 3.08                             Headings.  The headings in this
Agreement are for convenience of reference only and shall not limit or otherwise
affect the meaning hereof.

 

Section 3.09                             Governing Law.  THIS AGREEMENT WILL BE
CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW
YORK.

 

17

--------------------------------------------------------------------------------


 

Section 3.10                             Severability of Provisions.  Any
provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting or impairing the validity or enforceability of
such provision in any other jurisdiction.

 

Section 3.11                             Entire Agreement.  This Agreement, the
Common Unit Purchase Agreement and the other agreements and documents referred
to herein are intended by the parties as a final expression of their agreement
and intended to be a complete and exclusive statement of the agreement and
understanding of the parties hereto in respect of the subject matter contained
herein.  There are no restrictions, promises, warranties, representations or
undertakings, other than those set forth or referred to herein with respect to
the rights granted by the Partnership set forth herein.  This Agreement and the
Common Unit Purchase Agreement supersede all prior agreements and understandings
between the parties with respect to such subject matter.

 

Section 3.12                             Amendment.  This Agreement may be
amended only by means of a written amendment signed by the Partnership and the
Holders of a majority of the then outstanding Registrable Securities; provided,
however, that no such amendment shall materially and adversely affect the rights
of any Holder hereunder without the consent of such Holder.

 

Section 3.13                             No Presumption.  If any claim is made
by a party relating to any conflict, omission or ambiguity in this Agreement, no
presumption or burden of proof or persuasion shall be implied by virtue of the
fact that this Agreement was prepared by or at the request of a particular party
or its counsel.

 

Section 3.14                             Obligations Limited to Parties to
Agreement.  Each of the parties hereto covenants, agrees and acknowledges that
no Person other than the Purchasers (and their permitted transferees and
assignees) and the Partnership shall have any obligation hereunder and that,
notwithstanding that one or more of the Purchasers may be a corporation,
partnership or limited liability company, no recourse under this Agreement or
under any documents or instruments delivered in connection herewith or therewith
shall be had against any former, current or future director, officer, employee,
agent, general or limited partner, manager, member, stockholder or Affiliate of
any of the Purchasers or any former, current or future director, officer,
employee, agent, general or limited partner, manager, member, stockholder or
Affiliate of any of the foregoing, whether by the enforcement of any assessment
or by any legal or equitable proceeding, or by virtue of any applicable Law, it
being expressly agreed and acknowledged that no personal liability whatsoever
shall attach to, be imposed on or otherwise be incurred by any former, current
or future director, officer, employee, agent, general or limited partner,
manager, member, stockholder or Affiliate of any of the Purchasers or any
former, current or future director, officer, employee, agent, general or limited
partner, manager, member, stockholder or Affiliate of any of the foregoing, as
such, for any obligations of the Purchasers under this Agreement or any
documents or instruments delivered in connection herewith or therewith or for
any claim based on, in respect of or by reason of such obligation or its
creation, except in each case for any transferee or assignee of a Purchaser
hereunder..

 

Section 3.15                             Independent Nature of Purchaser’s
Obligations.  The obligations of each Purchaser (and their permitted transferees
and assignees) under this Agreement are several and

 

18

--------------------------------------------------------------------------------


 

not joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under this Agreement. Nothing contained herein, and no action taken by
any Purchaser pursuant thereto, shall be deemed to constitute the Purchasers as
a partnership, an association, a joint venture or any other kind of group or
entity, or create a presumption that the Purchasers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation, the
rights arising out of this Agreement, and it shall not be necessary for any
other Purchaser to be joined as an additional party in any proceeding for such
purpose..

 

Section 3.16                             Interpretation.  Article and
Section references to this Agreement, unless otherwise specified.  All
references to instruments, documents, contracts and agreements are references to
such instruments, documents, contracts and agreements as the same may be
amended, supplemented and otherwise modified from time to time, unless otherwise
specified. The word “including” shall mean “including but not limited to.”
Whenever any determination, consent or approval is to be made or given by a
Holder under this Agreement, such action shall be in such Holder’s sole
discretion unless otherwise specified.

 

[Signature pages to follow]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

 

ANTERO MIDSTREAM PARTNERS LP

 

 

 

By:

ANTERO RESOURCES MIDSTREAM MANAGEMENT LLC

 

 

(its General Partner)

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

 

[PURCHASER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

Schedule A

 

Purchaser Name; Notice and Contact Information; Opt-Out Election

 

 

 

 

 

 

 

Opt-Out Election per

 

 

Notice and Contact 

 

 

 

Section 2.02(a)

 

 

Information

 

Tax I.D. Number

 

[Please indicate “Yes-

Purchaser Name

 

[Please provide address,

 

[Please provide for

 

Opt Out” or “No-Not

[Please list each fund]

 

phone and email]

 

each fund]

 

Opting Out”]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule A to Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

Exhibit B — Form of Opinion of Vinson & Elkins L.L.P.

 

Based on the foregoing, and subject to the qualifications and limitations set
forth herein, we are of the opinion that:

 

i.                  Each of the Partnership Entities has been duly formed and is
validly existing as a limited partnership or limited liability company, as
applicable, in good standing under the laws of the State of Delaware, with all
limited partnership or limited liability company, as the case may be, power and
authority necessary to (A) conduct its business as described in the SEC Reports,
and (B) enter into and perform its obligations under this Agreement, the
Contribution Agreement and each of the other Operative Documents to which it is
a party;

 

ii.               Each of the Partnership Entities is duly qualified to do
business as a foreign limited liability company or limited partnership, as
applicable, in good standing in all jurisdictions listed on Annex A hereto;

 

iii.            The General Partner is the sole general partner of the
Partnership and owns a noneconomic general partner interest in the Partnership;
the General Partner Interest has been duly authorized and validly issued in
accordance with the Partnership Agreement, is fully paid (to the extent required
under the Partnership Agreement) and conforms in all material respects to the
description thereof contained in the SEC Reports; and the General Partner
Interest is owned free and clear of any Liens (1) in respect of which a
financing statement under the Uniform Commercial Code of the State of Delaware
naming the General Partner as debtor is on file in the office of the Delaware
Secretary of State or (2) otherwise known to us, without independent
investigation, other than (A) restrictions on transferability contained in the
Partnership Agreement and (B) Liens created by or arising under the Delaware LP
Act;

 

iv.           As of the date hereof, immediately after the offer, issuance and
sale of the Purchased Units to the Purchasers in accordance with this Agreement
and after giving effect to the Contribution and the other transactions
contemplated by the Contribution Agreement, the issued and outstanding limited
partner interests in the Partnership (other than limited partner interests
issued under the Partnership’s Long-Term Incentive Plan) consist of (1) the
116,870,335 Sponsor Units (consisting of 40,929,378 Common Units and 75,940,957
Subordinated Units) held by Antero, (2) 58,922,054 Common Units held by
investors other than Antero (including the 12,898,000 Purchased Units issued and
sold pursuant to the Purchasers pursuant to this Agreement), and (3) the
Incentive Distribution Rights issued to the General Partner; and such limited
partner interests conform in all material respects to the descriptions thereof
contained in the SEC Reports; the equity holders of the Partnership have no
preemptive rights with respect to the Common Units under federal law, the
Delaware LP Act or any other instrument to which the Partnership is a party;
and, except as set forth in the SEC Reports, no options, warrants or preemptive
or other rights to purchase, agreements or other obligations to issue, or

 

Exhibit B to Common Unit Purchase Agreement

 

--------------------------------------------------------------------------------


 

rights to convert any obligations into or exchange any securities of or
ownership interests in the Partnership are outstanding;

 

v.              The General Partner owns all of the Incentive Distribution
Rights, and Antero owns all of the Sponsor Units; the Incentive Distribution
Rights and the Sponsor Units, and the limited partner interests represented
thereby, have been duly authorized and validly issued in accordance with the
Partnership Agreement and are fully paid (to the extent required under the
Partnership Agreement) and nonassessable (except as such nonassessability may be
affected by Sections 17-303, 17-607 and 17-804 of the Delaware LP Act); and the
Incentive Distribution Rights and the Sponsor Units are owned free and clear of
any Liens (1) in respect of which a financing statement under the Uniform
Commercial Code of the State of Delaware naming the General Partner or Antero,
as applicable, as debtor is on file in the office of the Delaware Secretary of
State or (2) otherwise known to us, without independent investigation, other
than (A) restrictions on transferability contained in the Partnership Agreement,
(B) Liens created by or arising under the Delaware LP Act and (C) pledges of
equity interests in connection with Antero’s revolving credit facility;

 

vi.           The Purchased Units to be issued and sold by the Partnership, and
the limited partner interests represented thereby, have been duly authorized for
issuance and sale to each Purchaser in accordance with this Agreement and the
Partnership Agreement and, when issued and delivered to the Purchasers against
payment therefor in accordance with the terms of this Agreement, will be validly
issued, fully paid (to the extent required under the Partnership Agreement) and
nonassessable (except as such nonassessability may be affected by Sections
17-303, 17-607 and 17-804 of the Delaware LP Act);

 

vii.        The Partnership is the sole member of the Operating Company and owns
100% of the limited liability company interests in the Operating Company; such
limited liability company interests have been duly authorized and validly issued
in accordance with the Operating Company LLC Agreement and are fully paid (to
the extent required under the Operating Company LLC Agreement) and nonassessable
(except as such nonassessability may be affected by Sections 18-607 and 18-804
of the Delaware LLC Act); and such limited liability company interests are owned
free and clear of any Liens (1) in respect of which a financing statement under
the Uniform Commercial Code of the State of Delaware naming the Partnership as
debtor is on file in the office of the Delaware Secretary of State or
(2) otherwise known to us, without independent investigation, other than
(A) restrictions on transferability contained in the Operating Company LLC
Agreement, (B) Liens created by or arising under the Delaware LLC Act and
(C) pledges of equity interests in connection with the Revolving Credit
Facility;

 

viii.     The Partnership is the sole member of Antero Treatment and owns 100%
of the limited liability company interests in Antero Treatment; such limited
liability company interests have been duly authorized and validly issued in
accordance with the Antero Treatment LLC Agreement and are fully paid (to the
extent

 

--------------------------------------------------------------------------------


 

required under the Antero Treatment LLC Agreement) and nonassessable (except as
such nonassessability may be affected by Sections 18-607 and 18-804 of the
Delaware LLC Act); and such limited liability company interests are owned free
and clear of any Liens (1) in respect of which a financing statement under the
Uniform Commercial Code of the State of Delaware naming the Partnership as
debtor is on file in the office of the Delaware Secretary of State or
(2) otherwise known to us, without independent investigation, other than
(A) restrictions on transferability contained in the Antero Treatment LLC
Agreement, (B) Liens created by or arising under the Delaware LLC Act and
(C) pledges of equity interests in connection with the Revolving Credit
Facility;

 

ix.           After giving effect to the Contribution, the Partnership will be
the sole member of Antero Water and will own 100% of the limited liability
company interests in Antero Water; such limited liability company interests have
been duly authorized and validly issued in accordance with the Antero Water LLC
Agreement and are fully paid (to the extent required under the Antero Water LLC
Agreement) and nonassessable (except as such nonassessability may be affected by
Sections 18-607 and 18-804 of the Delaware LLC Act); and, after giving effect to
the Contribution, such limited liability company interests will be owned by the
Partnership free and clear of any Liens (1) in respect of which a financing
statement under the Uniform Commercial Code of the State of Delaware naming the
Partnership as debtor is on file in the office of the Delaware Secretary of
State or (2) otherwise known to us, without independent investigation, other
than (A) restrictions on transferability contained in the Antero Water LLC
Agreement, (B) Liens created by or arising under the Delaware LLC Act and
(C) pledges of equity interests in connection with the Revolving Credit
Facility;

 

x.              Each of the Contribution Agreement, this Agreement and the
Registration Rights Agreement has been duly authorized, executed and delivered
by the Partnership Entities party thereto; the Contribution Agreement and,
assuming the due authorization, execution and delivery by the Purchasers, the
Registration Rights Agreement constitute valid and legally binding agreements of
the Partnership Entities party thereto, enforceable against the Partnership
Entities party thereto in accordance with their terms, subject to the
Enforceability Exceptions;

 

xi.           The Contribution Agreement is in a form legally sufficient as
between the parties thereto to transfer or convey to the Partnership all of
Antero’s right, title and interest in and to the Water Assets and the limited
liability company interests in Antero Water, subject to the conditions,
reservations, encumbrances and limitations described therein;

 

xii.        The offering, issuance and sale of the Purchased Units, the
execution, delivery and performance of the Contribution Agreement, this
Agreement and the other Operative Documents by the Partnership Entities party
thereto, the consummation of the Contribution or any other transactions
contemplated by this Agreement or the other Operative Documents and the
application of the proceeds from the sale of the Purchased Units, in each case,
do not and will not result in a breach or

 

--------------------------------------------------------------------------------


 

violation of any of the terms and provisions of, or constitute a default under,
or result in the imposition of any Lien upon any property or assets of the
Partnership Entities pursuant to (1) the Organizational Documents of any of the
Partnership Entities, (2) the Delaware LLC Act, the Delaware LP Act or
applicable U.S. federal law or any order, judgment, decree or injunction known
to us of any U.S. federal or Delaware court or governmental agency or body
having jurisdiction over the Partnership Entities or any of their properties in
a proceeding in which any of them or their respective properties is a party or
(3) any agreement or instrument filed as an exhibit to the SEC Reports; except
in the case of clauses (2) and (3) for such breaches, violations, defaults and
Liens as would not, individually or in the aggregate, have a Material Adverse
Effect, it being understood with respect to clause (2) above, we express no
opinion as to the application of any state securities or Blue Sky laws or
federal or state antifraud laws, rules or regulations;

 

xiii.     No consent, approval, authorization or order of, or filing with, any
person (including any governmental agency or body or any court) is required to
be obtained or made by any of the Partnership Entities in connection with the
Contribution or the execution, delivery and performance by the Partnership
Entities of the Contribution Agreement, this Agreement and the other Operative
Documents, except (A) for the approvals required by the Commission in connection
with the Partnership’s obligations under the Registration Rights Agreement,
(B) such as have been obtained or made, or (C) such as may be required under
federal or state securities laws or by the FINRA rules, in each case except
where the failure to obtain such consent, approval, authorization or order of,
or filing with, would not reasonably be expected to materially impair the
ability of the Partnership Parties to consummate the Contribution or the
transactions contemplated by the Contribution Agreement, this Agreement or the
other Operative Documents;

 

xiv.    Assuming the accuracy of the representations and warranties of each of
the Purchasers and the Partnership contained in this Agreement, the sale and
issuance of the Purchased Units by the Partnership to the Purchasers solely in
the manner contemplated by this Agreement are exempt from the registration
requirements of the Securities Act; provided, that, we will express no opinion
as to any subsequent sale or resale; and

 

xv.       None of the Partnership Entities is now and, after giving effect to
the issuance and sale of the Purchased Units by the Partnership and the
application of the proceeds therefrom, none of the Partnership Entities will be
required to register as an “investment company” within the meaning of the
Investment Company Act.

 

--------------------------------------------------------------------------------